Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 -Page 1 of 42 PagelD 15

EXECUTION VERSION

LLC INTEREST AND STOCK
PURCHASE AGREEMENT

THIS LLC INTEREST AND STOCK PORCHASE AGREEMENT (this “Agreement”
is made and entered into as of March 16, 2016 by and among SOUND INPATIENT
PHYSICIANS, INC., a Delaware corporation (“Sound Physicians”), Robert A, Bessler, M.D., an
individual resident of the State of Washington (“Sound Nominee”), and T. M. CARR, M.D., an
individual resident of the State of Tennessee (“Dr, Carr’), Sound Physicians, Sound Nominee
and Dr, Carr are sometimes individually referred to herein as a “Party” and are sometimes
referred to collectively as the “Parties.” The meanings of other defined terms used in this
Agreement are set forth in Section 8.1 hexeof.

RECITALS

A, Dr. Carr is the sole member of Professional Coverage Services, PLLC,
a Tennessee professional limited liability company (“PCS”) that is in the business of providing
professional coverage services to hospital emergency departments. PCS has entered into that
certain Personal Services Agreement - Emergency Department Staffing, dated October 1, 2008,
and amended on September 26, 2012, December 11, 2012, May 1, 2013 and February 6, 2016
(the “PSA”), with Methodist Healthcare-Memphis Hospitals (“Methodist”) relating to those
hospitals owned and operated by Methodist that are listed on Schedule A hereto (each
a “Hospital,” and collectively, the “Hospitals”.

B, Dr. Carr is also (i) the sole member of Carr, PLLC, a Tennessee professional
limited liability company d/b/a Germantown Emergency Physicians (“Carr PLLC”) that
contracts with PCS to supply physicians that provide emergency medicine services at certain of
the Hospitals and Gi) the sole shareholder of T, M. Carr, M.D, P.C., a Tennessee professional
corporation (“Carr PC”) that contracts with PCS to supply physicians that provide emergency
medicine services at certain of the Hospitals, PCS, Carr PLLC and Carr PC are sometimes
individually referred to herein as a “Company” and are sometimes referred to collectively as

the “Companies,”

Cc Sound Physicians is a leading provider of physician services to hospitals
throughout the United States,

D. Sound Nominee is a physician licensed to practice medicine in the State of
Tennessee who, for the benefit of Sound Physicians, desires to (i) purchase the entire
membership interests in PCS and in Carr PLLC from Dr, Carr and to become the sole member of
PCS and Carr PLLC and Gi) purchase all of the issued and outstanding capital stock of Carr PC
from Dr. Carr and become the sole shareholder of Carr PC, ail on the terms and conditions set
forth herein.

E. Dr. Carr desires to (i) sell the entire membership interests in PCS and in Carr
PLLC to Sound Nominee and to withdraw as the member of PCS and Carr PLLC and (ii) sell all
of the issued and outstanding capital stock of Carr PC to Sound Nominee, all on the terms and
conditions set forth herein,

EXHIBIT

CHAR INL459769v2

 

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 2of42 PagelD 16

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

AGREEMENT
1. Purchase of Interests and Shares; Closing,

1.1. Purchase of Interests and Shares. Subject to each of the terms and conditions of
this Agreement, at the Closing (defined in Section 1.2 below), Sound Nominee hereby purchases
from Dr, Carr, and Dr, Carr hereby sells, assigns, and transfers to Sound Nominee, in each case
for the benefit of Sound Physicians and free and clear of all liens, security interests or other
encumbrances or competing interests of any nature whatsoever, (a) a 100% membership interest
in PCS, (b) a 100% membership interest in Carr PLLC and (c) all of the issued and outstanding
shares of capital stock of Carr PC (individually, the “Purchased Interests” with respect to the
membership interests in PCS and/or Carr PLLC, the “Purchased Shares” with respect to the stock
of Carr PC and collectively, the “Purchased Interests and Shares”) for a total purchase price
calculated and payable to Dr. Carr in accordance with Section 1.4 below (the “Purchase Price”),
As a result of the sale of the Purchased Interests and Shares by Dr. Carr to Sound Nominee:
(i) Sound Nominee will be duly admitted as the sole member of PCS and Carr PLLC and shall be
entitled to all of the rights and privileges thereof, (i) Dr. Carr will withdraw as a member of PCS
and Carr PLLC for all purposes, and (iii) Sound Nominee will become the record and beneficial
owner of 100% of the authorized, issued and outstanding shares of the capital stock of Carr PC,

1.2. Closing. The closing for the purchase, sale, assignment and transfer of the
Purchased Interests and Shares from Dr,Carr to Sound Nominee as described herein
(the “Closing’”’) shall occur as of the date of this Agreement (the “Closing Date”) and be
accomplished by electronic delivery of documents; provided, however, that (a) the obligation of
Sound Nominee at Closing to acquire the Purchased Interests and Shares from Dr, Carr and to
become the sole member and sole shareholder, as the case may be, of the Companies and the
obligation of Sound Physicians at Closing to pay the Purchase Price to Dr. Carr in accordance
with Section 1.4 hereof are each subject to satisfaction of each of the conditions set forth in
Section 5 hereof and (b) the obligation of Dr. Carr at Closing to sell, assign and transfer the
Purchased Interests and Shares to Sound Nominee and to cause Sound Nominee to become the
sole member and sole shareholder, as the case may be, of the Companies shall be subject to
satisfaction of each of the conditions set forth in Section 6 hereof.

1.3, Actions at Closing. All acts, deliveries and confirmations comprising the Closing,
regardless of chronological sequence, shall be deemed to occur contemporancously and
simultaneously upon the occurrence of the last act, delivery or confirmation of the Closing, and
none of such acts, deliveries or confirmations shall be effective unless and until the last of the
same shall have occurred, At the Closing:

(a) Dr. Carr shall deliver assignments of the Purchased Interests, each in
substantially the form attached hereto as Exhibit A, duly conveying the Purchased
Interests in both PCS and Carr PLLC to Sound Nominee free and clear of all liens,
security interests or other encumbrances or competing interests of any nature whatsoever

CHAR I\1459769y2 9

 

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 3of42 PagelD 17

and evidencing Dr. Carr’s withdrawal as a member of both PCS and Carr PLLC for all
purposes as of the Closing Date, along with such other written evidence as may be
reasonably deemed necessary by Sound Physicians to establish that the conveyance of
such Purchased Interests by Dr. Carr to Sound Nominee has been made in compliance
with all requirements for the transfer of the Purchased Interests under the terms of the
current operating agreements of PCS and Carr PLLC (the “Existing Operating
Agreements”) and with all applicable legal requirements, including those in the LLC Act;

(b) Sound Nominee shall be duly admitted as the sole member of both PCS
and Carr PLLC and will be exclusively entitled to all of the rights and privileges as such
under the provisions of the amended operating agreements for each of PCS and Carr
PLLC (the “Amended Operating Agreements”) and the LLC Act;

(c) Dr. Carr shall deliver stock certificates representing 100% of the
authorized, issued and outstanding shares of capital stock of Carr PC, either duly
endorsed for transfer or accompanied by a duly executed stock power in a form
reasonably satisfactory to Sound Physicians, conveying the Purchased Shares of Carr PC
to Sound Nominee free and clear of all liens, security interests or other encumbrances or
competing interests of any nature whatsoever, along with such other written evidence as
may be reasonably deemed necessary by Sound Physicians to establish that the
conveyance of such Purchased Shares by Dr. Carr to Sound Nominee has been made in
compliance with all requirements for the transfer of the Purchased Shares under the terms
of the then existing bylaws of Carr PC and/or shareholder agreement relating to the
Purchased Shares and all applicable legal requirements, including those in the PC Act;

(d} Sound Nominee will be shown in the stock registry of Carr PC as the sole
shareholder of record and wili be exclusively entitled to all of the rights and privileges as
such as set forth in the amended bylaws of Carr PC (the “Amended Bylaws”) and the PC
Act;

(e) To the extent permitted under laws applicable to professional entities in
Tennessee and Mississippi, Dr. Carr will grant Carr PLLC and Carr PC a (i) perpetual
license to use the name “Professional Coverage Services” and (ii) limited license to use
the “Carr” name for a transition period not to exceed twenty-four (24) months following
the Closing Date, in each case as part of their respective business names; provided,
however, with respect to the “Carr” name, such use shall be primarily limited to use in
connection with their operation of an inpatient hospitalist, intensivist and emergency
tnedicine business;

(H Sound Physicians shail pay the Purchase Price to Dr. Carr as described in
Section |.4 below;

(g) Dr. Carr will enter into an agreement, in substantially the form set forth as
Exhibit B hereto, pursuant to which Dr, Carr will serve as Sound Physicians’ Regional
Medical Director for the Memphis, Tennessee region;

CHAR 14\1459769v2 3

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 4of42 PagelD 18

(h) Dr, Carr will deliver a duly executed certificate of non-foreign status dated
as of the Closing Date and substantially in the form of the sample certification set forth in
Treasury Regulations Section 1,1445-2(b};

(i) Dr. Carr shall deliver, or cause to be delivered, to Sound Physicians
possession and custody of all books, records, files, and other documents of the
Companies, including all financial and banking records, and such consents, withdrawals,
termination, resignations and similar documents as shall be necessary to transfer full and
effective control of the Companies and the assets thereof to Sound Physicians; and

Qi) Each of Sound Physicians, Sound Nominee and Dr, Carr will deliver to the
other the additional closing documents described in Sections 5 and 6 hereof, each of
which will be in a form reasonably satisfactory to Sound Physicians and Dr, Cant,

1.4. Payment of the Purchase Price.

(a) The Purchase Price will be equal to Ga multiple determined in the
manner described in Schedule B hereto times (ii) the Companies’ consolidated “Earnings
Before Overhead” generated during the twelve (12) month period ending March 31, 2018
(the “Calculation Period”); provided, however, that in no event shall the Purchase Price
be less than THIRTY MILLION DOLLARS ($30,000,000) or greater than FIFTY-NINE
MILLION DOLLARS ($59,000,000).

(b) The Purchase Price to be paid by Sound Physicians for the Purchased
Interests and Shares will be equal to and will be paid as follows:

(i) An initial payment of THIRTY MILLION DOLLARS
($30,000,000) on the Closing Date (the “Initial Payment”); and

Gi) A second payment equal to the amount by which (A) the Purchase
Price as determined above exceeds (B) $30,000,000 (the “Second Payment”),
subject to adjustment pursuant to Sections 1.4(c) and 1.5 hereof. The Second
Payment will be payable within five business days of the final determination of
the amount of the Purchase Price in the manner described in Section 1.4(d)
hereof; provided the PSA between PCS and Methodist, as in effect on the Closing
Date, or any extension thereof or successor agreement thereto, remains in full
force and effect as of the last day of the Calculation Period (unless the PSA or the
relationship with any of the Hospitals was terminated by PCS, terminated by
mutual agreement of PCS and Methodist or terminated by Methodist pursuant to
Section H.2.a (except in the case of a charge or conviction involving Dr. Carr),
H.2.c or H.2.d of the PSA), and, as of such date, neither PCS nor Sound
Physicians has received written notice from Methodist that it intends to terminate
the PSA with respect to any of the Hospitals.

The Initial Payment and the Second Payment will be made by Sound Physicians by wire
transfer of immediately available funds to a bank account identified for such purpose by
Dr, Carr along with detailed wiring instructions delivered to Sound Physicians. Sound
Physicians may require a portion of the Initial Payment to be remitted directly to any

CHARI\L459769y2 4

 

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page5of42 PagelD 19

lenders of one or more of the Companies in order to satisfy the condition in Section 5.8
hereof that all borrowings of the Companies be repaid at or prior to the Closing Date.

(c) Notwithstanding the foregoing, if on or prior to the payment of the Second
Payment, one or more Sound Physicians Indemnified Parties has in good faith provided
notice of any claim or liability for which such Sound Physicians Indemnified Parties are
entitled to indemnification under Section 7 hereof, Sound Physicians shall be entitled to
retain from the Second Payment, and not pay over to Dr. Cart, the aggregate amount that
would be payable to such Sound Physicians Indemnified Parties pursuant to Section 7 if
such Sound Physicians Indemnified Patties were to prevail in respect to the full amount
of any such claim or liability. If at any time any such claim or liability shall be resolved,
either by mutual agreement of the Parties or as otherwise provided pursuant to
Section 7,4(c) hereof, Sound Physicians shall promptly remit to Dr. Carr any unpaid
portion of the Purchase Price that was not required to satisfy the indemnity obligations of
Dr. Carr to Sound Physicians Indemnified Parties pursuant to Section 7 hereof.

(d}) Within thirty (30) days following the end of the Calculation Period, Sound
Physicians, at its expense, shall prepare and deliver to Dr. Carr its determination of the
amount of the Purchase Price (the “Purchase Price Schedule”) setting forth all
components (and the amounts thereof) necessary to compute the Purchase Price. The
Purchase Price reflected on the Purchase Price Schedule will be determined in good faith
on a basis consistent with Schedule B hereto. Dr. Carr shall have the right to review the
Purchase Price Schedule for a period of thirty (30) days following the delivery of the
Purchase Price Schedule by Sound Physicians (the “Purchase Price Review Period”),
Sound Physicians shall make the work papers, back-up materials and books and records
used in preparing the Purchase Price Schedule available to Dr, Carr and his accountants
at reasonable times and upon reasonable notice following the delivery of the Purchase
Price Schedule by Sound Physicians to Dr. Carr hereunder, and any delay in making such
documents and materials available shall result in an automatic extension of the Purchase
Price Review Period by a number of days equal to the delay. Dr. Carr shall have the right
to object to any amount or computation appearing in the Purchase Price Schedule by
notifying Sound Physicians in writing of such objections prior to the expiration of the
Purchase Price Review Period. If Dr. Carr does not make any such objection prior to the
expiration of the Purchase Price Review Period, the Purchase Price as set forth on the
Purchase Price Schedule shall be determinative for purposes of this Agreement and final
and binding on all of the parties to this Agreement, If Dr, Carr timely objects to any item
or computation appearing in the Purchase Price Schedule prior to the expiration of the
Purchase Price Review Period, Dr. Carr and Sound Physicians shall, during the thirty (30)
day period following the delivery of Dr. Carr’s objection, attempt in good faith jointly to
resolve the matters on the Purchase Price Schedule to which Dr. Carr objected. In the
event Dr. Carr and Sound Physicians cannot resolve all of such matters by the end of
such thirty (30) day period, either Dr. Carr or Sound Physicians may immediately engage
the Neutral Accountant to resolve any items that remain in dispute. Each of Sound
Physicians and Dr. Carr shall present its position on the disputed items to the Neutral
Accountant in writing, and the parties shall require the Neutral Accountant, within thirty
(30) days thereafter, acting as an expert and not an arbitrator, to resolve only the matters
objected to by Dr. Carr and not resolved by Dr, Carr and Sound Physicians with respect

CHAR KE459769v2 5

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 6of42 PagelD 20

to the determination of the Purchase Price, The resolution by the Neutral Accountant of
such matters shall be within the range of the amounts claimed by Dr. Carr and Sound
Physicians in their written submissions to the Neutral Accountant. All fees and expenses
of the Neutral Accountant in connection with any dispute under this Section 1.4(d) shall
be paid fifty percent (50%) by Sound Physicians and fifty percent (50%) by Dr. Carr.
The Purchase Price finally determined pursuant to this Section 1,4(d) shall be
determinative for purposes of calculating the amount of the Second Payment and shall be
final and binding on all of the parties to this Agreement.

1.5. Working Capital Adjustments,

(a) Schedule D attached hereto (which schedule shall be deemed to be part of
the Company Financial Information described in Schedule 2.8 hereto) sets forth:

(i) Dr. Carr’s good faith estimate of the Companies’ consolidated
average accrued liability for compensation expense for a 24-day period associated
with all Company employees and independent contractors providing services at
each Hospital, other than Olive Branch Hospital, who are not compensated on the
basis of a percentage of collections, which amount shall equal $340,608 (24 days
x $14,192);

Gi) Dr. Carr’s good faith estimate of the Companies’ consolidated
accrued liability for compensation expense for the period March 1, 2016 through
the day prior to the Closing Date associated with all Company employees and
independent contractors providing services at each Hospital, other than Olive
Branch Hospital, who are compensated on the basis of a percentage of collections,

(iii) Dr. Carr’s good faith estimate of the Companies’ consolidated cash
on hand as of the Closing Date;

(iv) the Companies’ consolidated accounts ieceivable (net of
contractual allowances and other allowances) as of January 31, 2016 generated by
the Companies from services provided by the Companies to the Hospitals, other
than Olive Branch Hospital; and

(¥) - any other current assets and current liabilities of the Companies as
of the Closing Date.

(b) Within thirty (30) days after November 30, 2016, Sound Physicians shall
prepare and deliver to Dr, Carr a written statement showing the following
(the “Calculation Statement”):

(i) the Companies’ actual consolidated compensation expense for the
period from March 1, 2016 through the day prior to the Closing Date associated
with all Company employees and independent contractors providing services at
each Hospital, other than Olive Branch Hospital, who are not compensated on the
basis of a percentage of collections, which liability amount shall be calculated
based on the e-mail reports submitted by such employees and independent

CHAR 1N1459769¥2 6

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 7of42 PagelD 21

contractors to the Companies at the end of March 2016 showing the dates and
times during which such employees and independent contractors worked during
March 2016;

(ii) the Companies’ actual consolidated compensation expense for the
period from March 1, 2016 through the day prior to the Closing Date associated
with all Company employees and independent contractors providing services at
each Hospital, other than Olive Branch Hospital, who are compensated on the
basis of a percentage of collections;

(iit) the Companies’ actual consolidated compensation expense for all
Company employees and independent contractors providing services at each
Hospital, other than Olive Branch Hospital, for March 2016 and other operating
expenses incurred by the Companies during the month of March 2016 in the
ordinary course of the Companies’ operations (with the exception of operating
expenses related to Olive Branch Hospital) that were paid by the Companies
during such month;

(iv) the Companies’ total consolidated amount of collections (net of all!
billing expenses and fees and patient refunds) for the 30-day period following the
Closing;

(v) the Companies’ consolidated cash on hand as of the Closing Date

(the “Closing Date Cash Amount”);

(vi) the calculation of Net Underestimated Non-Production Liabilities
(as defined in Section 1,5(d)@) below) or Net Overestimated Non-Production
Liabilities (as defined in Section 1.5(d)(ii} below) (as applicable);

(vii) the amount of any Closing Date Cash Shortfall (as defined in
Section L.5{e)G) below) or Closing Date Excess Cash (as defined in
Section 1.5(e)(it) below);

(viii) the amount of any Collections Shortfall (as defined in
Section 1.5(f) below; and

(ix) the total amount of Olive Branch Collection Amount (as defined in
Section 1,5(g) below),

Dr. Carr shall have the right to review the Calculation Statement for a period of
twenty-one (21) days following the delivery thereof and to request any work papers,
back-up materials and books and records used in preparing such statement from Sound
Physicians. Any delay in making such documents and materials available to Dr. Carr
shall result in an automatic extension of his review period by a number of days equal to
the delay, If Dr. Carr does not object to the information or any of the calculations set
forth in the Calculation Statement provided by Sound Physicians during such review
period, then the amounts shown therein shall be final and binding on all Parties. If Dr.
Carr does object to any of the information or calculations set forth in the Calculation

CHAR IM459769v2 q

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 8o0f42 PagelD 22

Statement provided by Sound Physicians, then he must provide written notice thereof to
Sound Physicians prior to the end of his review period, which notice shall set forth in
reasonable detail the grounds for such objection. The Parties shall attempt in good faith
to resolve any such objections as quickly as possible, but if the Parties cannot resolve all
objections within thirty (30) days of the delivery of the written notice of objection, then
the Parties shall engage the Neutral Accountant to resolve any items that remain in
dispute. Sound Physicians and Dr. Carr shall each present its position on the disputed
items to the Neutral Accountant in writing, and the Parties shall require the Neutral
Accountant, within thirty (30) days thereafter, acting as an expert and not an arbitrator, to
resolve only the matters described in the written notice of objection that were not
resolved by Dr, Carr and Sound Physicians, The resolution by the Neutral Accountant of
such matters shall be within the range of the amounts claimed by Dr. Carr and Sound
Physicians in their written submissions to the Neutral Accountant and such resolution by
the Neutral Accountant shall be final and binding on the Parties. All fees and expenses of
the Neutral Accountant in connection with any dispute under this Section 1,5(b) shail be
paid fifty percent (50%) by Sound Physicians and fifty percent (50%) by Dr. Carr,

(c) During the 30-day period following the Closing Date, and subject to any
limitations or requirements under its Corporate Integrity Agreement, dated June 27, 2013,
Sound Physicians shall cause the Companies (i) to continue to use the same billing
companies that were being used by the Companies prior to Closing, and not to notify any
such billing companies of any termination or anticipated termination of their services, (4i)
not to change the terms or conditions on which such billing companies provide services
to the Companies, (iii) not to request or encourage any such billing companies to reduce
their efforts to collect amounts due or to slow-down the deposit of any collections, and
(iv) not to change their payroll practices or compensation terms for their employees and
independent contractors or hire additional employees or independent contractors, except
to the extent required to provide actual patient care in a manner consistent with the
operations of the Companies prior to Closing.

(d) Tn the event:

(i) the amount described in Section 1.5(b)(i) exceeds the amount
described in Section 1.5(a)(i) the amount of such excess will be deemed a “Net
Underestimated Non-Production Liabilities;” and

(ii) the amount described in Section 1,5(b)G) is less than the amount
described in Section 1,5(a)(i) the amount of such shortage will be deemed a “Net
Overestimated Non-Production Liabilities,”

(e) In the event:

(i) the Closing Date Cash Amount ts less than the amount described in
Section 1.5(b)(i), then such shortfall will be deemed the “Closing Date Cash
shortfall.” and

CHAR INI459769¥2 g

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page9of42 PagelD 23

(i) the Closing Date Cash Amount exceeds the amount described in
Section 1.5(b) (ti), then such excess will be deemed “Closing Date Excess Cash.”

(fH In the event the amount described in Section 1.5(b)(ii) exceeds the sum of
(i) the Closing Date Cash Amount and (ii)the amount of collections described in
Section 1.5(b)(iv), then such excess amount will be deemed as “Excess Payables,” In the
event the amount of Excess Payables, if any, exceeds the amount, of any Closing Date
Cash Shortfall (which amount will be deemed to be $0 if there was Closing Date Excess
Cash), such amount will be deemed the “Collections Shortfall,”

(g) As used herein, “Olive Branch Collection Amount” means an amount
equal to all amounts of cash (net of all billing expenses and fees and patient refunds)
collected by Washington Group, PLLC pursuant to that certain Emergency Department
Staffing Subcontract, dated February 2, 2013, as amended January 23, 2015, during the
period beginning on May 13, 2016 (which is the effective date of termination of such
Emergency Department Staffing Subcontract) and ending on November 30, 2016 with
respect to those accounts receivable from Olive Branch Hospital recorded on the books of
Washington Group, PLLC as of May 13, 2016; provided, however, if neither Sound
Physicians, the Companies nor Dr. Catr is able to obtain monthly billing reports with
respect to the Olive Branch Collections Amount from the billing company for the entire
period ending on the earlier of (A) November 30, 2016 or (B) the date the billing
company is no longer obligated to provide billing reports under its agreement, then the
Parties agree that the Olive Branch Collection Amount shall be deemed to equal
$1,100,000. Sound Physicians agrees that the Companies and Sound Physicians shall (i)
use their best efforts to timely obtain such monthly billing reports using all legal rernedies
available to it pursuant to the agreement with the billing company or at law, (ii) in the
event the billing company fails to provide a monthly billing report within 10 days after
the end of the month, immediately request such monthly billing report be provided, (iii)
promptly notify Dr. Carr in the event they are not receiving any monthly billing reports,
(iv) provide copies of such billing reports to Dr. Carr upon request and (v) not terminate
the services of such billing company on or before May 13, 2016.

(h) Within five (5) Business Days after the Parties have reached an agreement
with respect to the calculation of any Net Underestimated Non-Production Liabilities or
Net Overestimated Non-Production Liabilities (as applicable), any Closing Date Cash
Shortfall or any Closing Date Excess Cash (as applicable), any Collections Shortfall and
the Olive Branch Collection Amount pursuant to the procedures described in
Section 1.5(b), Dr. Carr shall remit to Sound Physicians an amount equal to (i) the Olive
Branch Collection Amount plus (i)the amount of any Net Underestimated
Non-Production Liabilities (or less the amount of any Net Overestimated Non-Production
Liabilities) plus Gii) any Closing Date Cash Shortfall (or less any Closing Date Excess
Cash) plus (iv) any Collections Shortfall, provided, however, in the event the sum of any
Net Overestimated Non-Production Liabilities and any Closing Date Excess Cash
exceeds the sum of (i) the Olive Branch Collection Amount, Gi) any Net Underestimated
Non-Production Liabilities, {iii} any Closing Date Cash Shortfall and (iv) any Collections
Shortfall, then Sound Physicians shall remit such excess amount to Dr, Carr.

CHAR 1414597692 9

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 10o0f 42 PagelD 24

1.6, Tax Treatment and Related Matters

 

(a) For federal (and, where applicable, for state and local) income tax
purposes, the Parties intend to treat (i) the purchase and sale of the Purchased Interests as
the purchase and sale of all the assets of PCS and Carr PLLC by Dr. Carr to Sound
Physicians and (it) the purchase and sale of the Purchased Shares as the purchase and sale
of all the stock of Carr PC by Dr, Carr to Sound Physicians. After the Closing Date, the
Parties will agree to an allocation of the Purchase Price for federal (and, where
applicable, for state and local) income tax purposes between PCS, Carr PLLC and Carr
PC (and a further allocation among the assets of PCS and Carr PLLC in accordance with
Section 1060 of the Code and Treasury Regulations promulgated thereunder) based on
the report of a third-party advisor and consistent with the methodology and principles set
forth on Schedule €C hereto, provided, however, that the Parties agree that no portion of
the Purchase Price shall be allocable to the non-compete covenant described in
Section 4,5 hereof.

(b) Except to the extent otherwise required by applicable law, any payment
made by either Party pursuant to Section 1.5 hereof, or made by Dr. Carr in satisfaction
of his indemnification obligation under Section 7.2 hereof, shall be treated as an
adjustment to the Purchase Price allocable to the assets of PCS and Carr PLLC or to the
Purchased Shares as reasonably determined by the Parties.

(c) ‘The Parties agree to file all tax returns and other tax filings consistent with
the provisions of this Section 1.6 and shall not take any contrary position with any taxing
authority with respect thereto unless required to do otherwise by law. The Parties also
agree that for income tax purposes no portion of the Purchase Price shall be allocated to,
or characterized as a payment for, any past or future services by Dr. Carr.

1.7. Further Assurances. At or after the Closing Date, and without further
consideration, each Party will execute and deliver to the other Party such further documents and
instruments as any Party hereto may reasonably request in order to more effectively convey and
transfer the Purchased Interests and Shares to Sound Nominee, to admit Sound Nominee as the
sole member of PCS and Carr PLLC and to otherwise consummate the other transactions
confemplated hereby. The Parties agree to cooperate reasonably with each other and with their
respective representatives in connection with any steps required to be taken as part of their
respective obligations under this Agreement before and after the Closing Date, and shall
(a) furnish upon request to each other such further information; (b) execute and deliver to each
other such other documents and instruments; and (c) do such other acts and things, all as any
other Party may reasonably request for the purpose of carrying out the intent of this Agreement
and the transactions contemplated hereby.

CHAR I\1459769v2 10

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 11of42 PagelD 25

2. Representations and Warranties of Dr. Carr, As an inducement to Sound Physicians
and Sound Nominee to enter into this Agreement and to consummate the transaction
contemplated hereby, and acknowledging that Sound Physicians and Sound Nominee have
specifically relied on the following representations and warranties in connection with their
decisions to do so, Dr. Carr hereby represents and warrants to Sound Physicians and Sound
Nominee that the statements contained in this Section 2 are accurate, true, correct and complete
as of the date hereof, subject to the information contained in the attached Disclosure Schedules
which are hereby incorporated by reference and made a part hereof.

2.1, Binding Obligation, This Agreement has been duly executed and delivered by
Dr. Carr and constitutes the valid and legally binding obligation of Dr. Carr, enforceable against
him in accordance with the terms hereof, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other laws of general application
affecting enforcement of creditors’ rights generally, and as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable remedies.

2.2. Noncontravention, Neither the execution or delivery of this Agreement or any of
the other agreements, certificates or instruments to be delivered by Dr. Carr nor the
consummation of the transactions contemplated hereby will (a) conflict with or constitute a
breach, violation or termination of any of the governing documents of the Companies, (b) except
as set forth on Disclosure Schedule 2.2, constitute a violation of, a default under, or a conflict
with any order, writ, injunction or decree of any court, Governmental Authority or arbitration
tribunal, or any contract, commitment, indenture, lease, sublease or other agreement, or any other
restriction of any kind to which Dr. Carr or any of the Companies is a party or by which any of
them is otherwise bound, or (c) except as set forth on Disclosure Schedule 2.2, cause, or give any
Person grounds to cause (with or without notice, the passage of time or both), the maturity of any
material liability or obligation of any of the Companies to be accelerated or increase the amount
of any such liability or obligation.

 

2.3, Organization, Good Standing and Authority of the Companies. Each of the

Companies is duly organized, validly existing and in good standing as a professional limited
liability company or professional corporation, as the case may be, under the laws of the State of
Tennessee and has all requisite power and authority to carry on its business as presently
conducted by such Company and to own, lease and operate the assets used by it to carry out its
business as presently conducted.

2.4, Company Organizational Documents. Each Company has delivered to Sound
Physicians correct and complete copies of its Articles of Organization, Articles of Incorporation,
Operating Agreement and Bylaws (as the case may be), as in effect on the date hereof and
including all amendments thereto made to date. Other than the Existing Operating Agreements
of PCS and Carr PLLC and the agreements contemplated hereby, there are no agreements of any
nature by or among Dr. Carr and/or any Company or other Person affecting the rights of Dr. Carr
as a member of PCS or Carr PLLC or as a shareholder of Carr PC,

2.5. Capitalization. The Purchased Interests and Shares have been validly issued by

their respective Company and are fully paid and nonassessable, except as may be provided in the
Existing Operating Agreements. All of the Purchased Interests and Shares were issued by the

CHAR IM459769v2 ; 11

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 12o0f42 PagelD 26

respective Company in compliance with all applicable federal and state securities laws. There
are no members or shareholders of any Company or any other holdexs of record or a beneficial
equity interest in any Company other than Dr. Carr. There are no outstanding options, warrants,
rights (including conversion or preemptive rights and rights of first refusal or similar rights) or
agreements of any nature (other than this Agreement) under which any Company has issued, or
is or may become obligated to issue, to any Person any membership interest in PCS or Carr
PLLC, any share of capital stock of Carr PC or other equity position in any Company (including
any right to participate in cash distributions paid to members or shareholders of any Company or
to admit any Person as a member or shareholder of any Company), or any securities convertible
into or exchangeable for membership interests in PCS or Carr PLLC or shares of capital stock of
Carr PC,

2.6. Ownership of Purchased Interests and Shares. Dr. Carr owns all of the Purchased
Interests and Shares of record and beneficially in his own name and holds good and transferable
title to all of the Purchased Interests and Shares, free and clear of all liens, security interests or
other encumbrances or competing interests of any nature whatsoever, including any restriction
on his right to transfer the Purchased Interests and Shares to Sound Nominee pursuant to this
Agreement.

2.7, Consents and Approvals. Disclosure Schedule 2.7 contains a complete list and
description of all notices to, filings with, and consents or approvals of, any Governmental
Authority or other Person, including, but not. limited to, any customers, suppliers, lessors or
lenders, required to be made or obtained by or on behalf of any Company or Dr. Carr in
connection with the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby.

2.8, Company Financial Information,

{a) While the consolidated financial information for the Companies set forth
in Disclosure Schedule 2.8(a) (the “Company Financial Information”) does not include
full and complete financial statements of the Companies, the information presented
therein does fairly and accurately present, in all material respects, the assets, liabilities,
financial condition and operating results of the Companies as of the dates, and for the
periods, indicated therein.

(b) The Companies have no material liability (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued or
unacerued, whether liquidated or unliquidated, and whether due or to become due,
including any liability for taxes), except for (i) liabilities set forth in the Company
Financial Information, and (ii) liabilities of the type that are not required to be disclosed
on a balance sheet (or the notes thereto) prepared in accordance with GAAP. In that
regard, the Companies have paid in full their respective payroll liabilities for all periods
through February 29, 2016.

CHAR I\1459769v2 12

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 13 0f42 PagelD 27

2.9, No Subsequent Events. Except as set forth on Disclosure Schedule 2.9, since
September 30, 2015, there has not been with respect to any Company:

(a) any material adverse change in the assets, liabilities, financial condition or
operating results of such Company, including, but not limited to, the incurrence by any
Company of any indebtedness for money borrowed or any other liabilities in excess of
$10,000 individually or in excess of $50,000 in the aggregate;

(b) any material damage to or destruction or loss of any Company asset
(including intangible assets), whether or not covered by insurance;

(c) any amendment to a Material Contract (defined in Section 2.12 below) or
a waiver by any Company of any material breach of a Material Contract;

(d) any waiver or compromise by any Company of a material debt owed to it;

(e) any imposition of a lien, security interest or other encumbrance on any
asset of any Company, except for statutory liens for the payment of current taxes that are
not yet delinquent;

(f) any loan made by any Company to any third party or guarantee by any
Company of the liability of any other Person, other than advances for expense
reimbursement made to Company employees in the ordinary course of business;

(g) any increase in the rates of pay or level of benefits of any of the
employees or independent contractors of any Company;

(h) receipt by any Company of notice from a Governmental Authority to the
effect that such Company (or the Companies in the aggregate) may be liable for the
repayment of any amount collected by such Company (or the Companies in the
aggregate) in excess of $10,000 individually or $50,000 in the aggregate;

(i) any other event or condition of any character that could reasonably be
expected to result in a Material Adverse Effect on any Company; or

i) any written notice from another Person of its intent to do, or any
arrangement of commitment by any Company to do, any of the things described in this
Section 2.9,

2.10, Litigation,

(a) Except as set forth on Disclosure Schedule 2.10(a), there is no claim,
action, suit, proceeding, arbitration, complaint, regulatory action or investigation
(collectively, “Legal Actions”) pending or, to the Knowledge of Dr, Carr, threatened
against any Company or any director, manager, member, officer or employee of any
Company acting in his or her capacity as such, Copies of any and all pleadings and other
documents related to those Legal Actions listed on Disclosure Schedule 2,10(a) have
been provided to Sound Physicians.

CHARIM459769v2 13

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 14o0f42 PagelD 28

(b) —_ Except as set forth on Disclosure Schedule 2.10(b), no Company has had
any professional malpractice liability claims filed against it or any physician or other
provider employed by, or acting as an independent contractor for, such Company since
January 1, 2013, and, to the Knowledge of Dr. Carr, there are no circumstances which are
reasonably likely to give rise to any such claiins.

(c) There are no Legal Actions pending or, to the Knowledge of Dr. Carr,
threatened, that question the validity of this Agreement or the right of Dr. Carr to enter
into this Agreement or to consummate the transactions contemplated hereby.

2.11, Ownership of Assets, All of the assets owned by any Company are owned by
such Company free and clear of all mortgages, deeds of trust, liens, or other encumbrances or
competing interests except for statutory liens for the payment of current taxes that are not yet
delinquent,

2.12. Material Contracts.

(a) Disclosure Schedule 2.12 is a true and complete list of cach contract,
agreement, note, indenture, mortgage, security agreement, lease or similar document to
which any Company is a patty or by which any Company is otherwise bound that
constitutes: (i) a payment obligation (contingent or otherwise) of such Company in excess
of $25,000; (ii) a lease of any interest in any real property or a capital asset; (iii) a loan
agreement or other instrument under which a Company has borrowed money and each
note, indenture, mortgage and security agreement associated therewith; (iv) a guaranty,
contribution agreement or any agreement that obligates a Company to pay, indemnify for
or contribute to an obligation of any other Person; (v) any partnership agreement,
operating agreement, shareholders’ agreement, joint venture agreement or similar
atrangement, (vi) a contract with a third-party payor; (vii) an agreement that limits or
restricts the type of services a Company may provide during any time or at any location
or otherwise; (viii) any contract with a physician; (ix) any employment agreement or
other agreement with an employee or independent contractor; (x) a contract between one
Company and one or more of the other Companies or with Dr. Carr or any Affiliate of
Dr. Carr and (xi) the PSA and any other contract to provide professional services to any
other Person (each being referred fo herein as a “Material Contract”). True and correct
copies of each Material Contract listed in Disclosure Schedule 2.12 (including all
amendments, renewals and other modifications thereof) have been provided to Sound
Physicians by posting them to the due diligence document site maintained for the
transaction described herein,

 

(b) | Each Material Contract is in full force and effect and is enforceable in
accordance with its terms against the applicable Company and, to the Knowledge of
Dr, Carr, against the other party thereto, exccpt, in either case, as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and any
other laws of general application affecting enforcement of creditors’ rights generally, and
as limited by laws relating to the availability of a specific performance, injunctive relief,
or other equitable remedy. No Company or, to the Knowledge of Dr. Carr, any other
party to any Material Contract, is in material default under any such Material Contract.

CHAR INE459769v2 14

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 15o0f42 PagelD 29

No Company has received notice from any other party to any Material Contract that such
other party intends to cancel, terminate or exercise any option or remedy available to it
under such Material Contract,

2.13. Real Property. None of the Companies own any real property. To the Knowledge
of Dr, Carr, (a) the use and operation of the real property leased by any Company does not
violate any applicable law, covenant, condition, restriction, easement, license, permit or
agreement and (b)no improvements constituting a part of the real property used by any
Company are subject to any encroachment on real property owned or leased by another Person.
None of the Companies have received any written notice of any action or charge, at law or in
equity, pending against or affecting any leased real property or any portion thereof or interest
therein in the nature or in lieu of condemnation or eminent domain actions, and, to the
Knowledge of Dr. Carr, none is threatened.

2.14. Compliance With Judgments, etc, Each Company is in material compliance with
the terms of each judgment, order, writ or similar decree of any court, Governmental Authority
or arbitration tribunal applicable to such Company or its operations or assets.

2.15. Permits, Licenses and Certifications. Each Company has all permits, licenses,
certifications and similar authorizations from Governmental Authorities necessary for the
conduct of such Company’s business as presently conducted (collectively, “Licenses”). All such
Licenses are in full force and effect, and no Company is in default in any respect under any
License heid by it.

 

2.16. Legal Compliance.

(a) Each Company has operated and otherwise conducted its business
activities in material compliance with all statutes, rules, regulations, codes and other laws
of any Governmental Authority with which such Company is required to comply,
including, but not limited to, any Health Care Law.

(b)  EKach Company and Dr, Carr is in compliance in all material respects with
(i) the administrative simplification provisions of HIPAA and implementing regulations;
and (ii) all other applicable information privacy or security laws. Each Company and
Dr. Carr has entered into business associate contracts in each case in which it is acting as
a business associate or as a covered entity as defined in 45 C.F.R. 160,103. No Company
or Dr. Carr (i) is under investigation by any Governmental Authority for a violation or
potential violation of any information privacy or security laws, including, without
limitation, receiving any notices from the United States Department of Health and
Human Services Office of Civil Rights, the Department of Justice or a State Attorney
General relating to any such violations or (ii) has had an incident or breach that would
trigger a notification or reporting requirement under any contract or law related to the
collection, use, disclosure or security of personal information.

(c) Each Company meets all of the applicable requirements of any Federal
Health Care Programs (as defined in 42 U.S.C. § 1320a-7(b)) (“Programs”) in which it
participates in all material respects. There is no proceeding pending or, to the Knowledge

CHAR IEAS9769¥2 15

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 16 of 42 PagelD 30

of Dr, Carr, threatened against any Company which relates to failure to comply with the
applicable requirements of any Program. The Companies have made available to Sound
Physicians true and complete copies of all material surveys, reviews, or audits of any
Company conducted by or in connection with any of the Programs or any licensing or
accrediting bodies during the past three (3) years, including any written statements of
deficiencies and plans of correction. No Company has, during the past three (3) years,
been the subject of any inspection, investigation, survey, audit, monitoring or other form
of review by any Governmental Authority, trade association, professional review
organization, accrediting organization or certifying agency based upon any alleged
improper activity on the part of such Company, nor has any Company received any
notice or other communication of deficiency from any Governmental Authority in
connection with the business of such Company. There are not presently any outstanding
deficiencies or plans of correction claimed or imposed by any Governmental Authority
having jurisdiction over the business of any Company or requiring conformity to any
applicable agreement, governing document, or applicable laws, rules, regulations, codes,
ordinances, and applicable orders of any Governmental Authority. No Company has
received a written notice from any Governmental Authority which enforces the statutory
or regulatory provisions with respect to either the Medicare or Medicaid program of any
pending or threatened investigations. Neither the U.S, Department of Health and Human
Services nor any state agency has conducted or given any Company written notice that it
intends to conduct any audit or other review of such Company’s participation in the
Medicare or Medicaid programs.

(d) Neither the Companies, Dr. Carr nor other Person servicing as an officer,
manager, director or agent (as those terms are defined in 42 C.F.R, § 1001.1001) of any
Company: (i) has been charged with or convicted of any criminal offense relating to the
delivery of an item or service under any federal or state health care program, including,
but not limited to, the Medicare and Medicaid programs; (ii) has been debarred, excluded
or suspended from participation in the Medicare and Medicaid programs; (iii) has had a
civil monetary penalty assessed against it, him or her under Section 1128A of the Sacial
Security Act; (iv) is currently listed on the General Services Administration published list
of parties excluded from federal procurement programs and nonprocurement programs;
(v) is a party to, or bound by, any order, individual integrity agreement, corporate
integrity agreement or other formal or informal agreement with any Governmental
Authority concerning compliance with laws, or (vi) has been notified that she or he is the
target or subject of any current or, to the Knowledge of Dr. Carr, potential investigation
involving or relating to any offense relating to the Medicare or Medicaid programs or
Health Care Laws.

(e) Except as otherwise permitted by applicable law, none of the Companies,
Dr. Carr or any other Person servicing as an officer, manager, director or agent (as those
terms are defined in 42 C.F.R. § 1001.1001) of any Company has directly or indirectly
(i) offered, paid or received any remuneration, in cash or in kind, to, (ii) made any
financial arrangements with or (iii) given or agreed to give to or received a gift from
(whether in money, property or services) any Person in exchange for a referral of patients
or other health care business.

CHAR 1\1459769v2 16

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 17of42 PagelD 31

(f) All billing practices of the Companies and Dr. Carr (including those of
third party billing agents) are, and have been, in material compliance with all applicable
laws and the applicable policies and procedures of all nongovernmental third-party
payors, and neither the Companies nor Dr. Carr has billed for or received any payment or
reimbursement in excess of amounts allowed by any applicable laws, except
overpayments that have been properly refunded to, or otherwise recouped by, the
applicable third-party payor in the ordinary course of business,

(g) Since January 1, 2010, no Company has received any written notice of
overpayments from any Program or any other third-party payor amounting to more than
$25,000, individually, or $75,000 per year in the aggregate, or that is otherwise outside of
the ordinary course of business, other than overpayments that have been refunded to,
recouped by, or otherwise resolved with the applicable Program or third-party payor. No
Company has any outstanding overpayment or refund due to any Program or third-party
payor in excess of $25,000, individually, or $75,000 in the aggregate.

(h) No Company or any of their respective directors, managers, officers,
employees or independent contractors at the time of becoming a director, manager,
officer, employee or independent contractor or while they were serving as a director,
manager, officer, employee or independent contractor was listed on HHS/OIG List of
Excluded Individuals/Entities (LEFE) database (http:/exclusions.ocig.hhs.goy) or the
General Services Administration’s Excluded Parties List System (http://www.epls.gov) as
being excluded or debarred from participation in any Program.

(i) Each Company has conducted its operations in accordance with the
compliance programs maintained by the applicable Hospitals. None of the Companies
(i) are parties to a corporate integrity agreement with the Office of Inspector General of
the Department of Health and Human Services, (ii) have reporting obligations pursuant to
any settlement agreement entered into with any Governmental Authority, (iii) have been
the subject of any Government Program investigation conducted by any federal or state
enforcement agency, (iv) have been defendants in any qui tam/False Claims Act litigation
(other than by reason of a sealed complaint of which Dr, Carr may have no Knowledge),
(v) have been served with or received any search warrant, subpoena, civil investigation
demand, contact letter or telephone or personal contact by or from any federal or state
enforcement agency (except in connection with medical services provided to third parties
who may be defendants or the subject of investigation into conduct unrelated to the
Companies’ business) and (vi) have received any complaints through any Company
compliance “hotline” from employees, independent contractors, vendors, physicians,
patients, or any other Persons that could reasonably be considered to indicate that any
Company has violated, or is currently in violation of, any applicable laws, rules,
regulations, codes, ordinances, and applicable orders of any Governmental Authority.
For purposes of this Agreement, the term “compliance program” refers to provider
programs of the type described in the compliance guidance published by the Office of
Inspector General of the Department of Health and Human Services.

(j) Each physician, physician assistant, nurse practitioner or Persons acting in
similar capacities (“Provider Personnel”) who is or was employed at any time since

CHAR I\L459769v2 17

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 18o0f42 PagelD 32

January 1, 2013 by, or who renders or has rendered professional medical services as an
independent contractor at any time since January 1, 2013 on behalf of, any Company, has
been since January 1, 2013 (during the period of such Provider Personnel’s employment
or engagement by the applicable Company), and continues to be, in compliance with the
following:

(i) Each such Provider Personnel has been duly licensed or certified
pursuant to the applicable laws, rules, regulations, codes, ordinances, and
applicable orders of any Governmental Authority of the applicable state where
such Provider Personne! practices on behalf of the applicable Company, and said
license or certification has not been suspended, revoked or restricted in any
manner, holds the applicable clinical privileges required to practice at the Hospital
or Hospitals where such Provider Personnel practices on behalf of the applicable
Company and such required privileges have not been suspended, revoked or
restricted in any manner since January 1, 2013, maintains the required current
state and federal Drug Enforcement Agency and controlled substances numbers
necessary to perform the services such Provider Personnel performs on behalf of
the applicable Company, and is covered by medical malpractice insurance with
limits consistent with the requirements of the Medical Staff Bylaws of the
applicable Hospital where such Provider Personnel practices on behalf of the
applicable Company;

Gi) No Provider Personnel (A} is currently, or has ever been, found to
have, either civilly or criminally, violated any laws and regulations governing the
Medicare or Medicaid programs, or any other federal or state healthcare program,
(B) has been excluded or suspended from participation in the Medicare and
Medicaid programs, or any other federal or state healthcare program, or (C) has
been found to have, either civilly or criminally, violated any laws and regulations
governing the Medicare or Medicaid programs, or any other federal or state
healthcare program, and

(iii) No Provider Personnel has:

(A) Been reprimanded, sanctioned or disciplined as the result of
any disciplinary investigation or proceeding instituted by any licensure
board, hospital, medical school, health care facility or entity, professional
society or association, payor, peer review or professional review
committee or body, or Governmental Authority;

(B) Been a party to any criminal complaint, indictment or
criminal proceedings;

(C) Been charged with or convicted of any criminal or civil
offense, whether administrative, civil or criminal, relating to, or, to the
Knowledge of Dr. Carr, is under investigation with respect to, any
allegations of filing false health care claims, violating state or federal

CHARINI459769 2 18

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 19o0f42 PagelD 33

antikickback or self-referral laws, or engaging in any other billing or
health care services-related improprieties;

(D} ~—- Been diagnosed with or treated for any dependency on, or
habitual use or episodic abuse of, aleohol or controlled substances, or any
participation in any alcohol or controlled substance detoxification,
treatment, recovery, rehabilitation, counseling, screening or monitoring
program, other than the circumstance relating to a single Provider Personal
that has been disclosed to Sound Physicians;

(2) ‘Been reprimanded, sanctioned or disciplined as the result of
any investigation or proceeding based on any allegation, of violating
professional ethics or standards, or engaging in illegal, immoral or other
misconduct {of any nature or degree), relating to the provision of medical
care; or

(PF) Failed to comply in any material respects with the
requirements, if any, set forth in all applicable third-party payor contracts.

Notwithstanding the foregoing, none of the representations contained in this
Section 2.16 shall be deemed to cover or relate to tax matters.

2.17, ‘Tax Matters. Each Company has filed or caused to be filed all tax returns
required to have been filed by or for it, and all information set forth in such tax returns is correct
and complete in all material respects, Each Company has paid all taxes due and payable by it.
There are no unpaid taxes due and payable, and no taxing authority has asserted any claim
against any Company for the assessment of any such tax liability. There are no liens with respect
to taxes upon the assets of any Company except for statutory liens for the payment of current
taxes that are not yet delinquent. There is no action or audit currently proposed, pending or, to
the Knowledge of Dr. Carr, threatened against, or with respect to, any Company in respect of any
taxes. PCS and Carr PLLC are classified as “disregarded entities” for federal income tax
purposes. The representations contained in this Section 2.17 refer only to the past activities of
the Companies and are not intended fo serve as representations to, or a guarantee of, nor can they
be relied upon with respect to, taxes attributable to any tax periods (or portions thereof)
beginning after, or tax positions taken after, the Closing Date.

2.18. Employee and Labor Matters.

(a) Disclosure Schedule 2,18(a) sets forth the following information for each
individual who is either an employee of a Company or who is providing ongoing services
to a Company as an independent contractor: (i) name of the individual, Gi) Company
employing or retaining such individual as an independent contractor, (iii) title or job
description and {iv}status as a full-time employee, a part-time employee or an
independent contractor.

 

CHARIN459769v2 19

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 20 0f 42 PagelD 34

(b) Except as set forth on Disclosure Schedule 2.18(b), (2) the employment of
cach employee of any Company is terminable at the will of the employing Company, and,
upon termination of the employment of any such employee, no severance or other
payments will become due to such employee and (ii} no Company has a policy, practice,
plan, or program of paying severance pay or any form of severance compensation in
connection with the termination of employees’ services,

(c) To the Knowledge of Dr. Carr, none of the individuals listed in Disclosure
Schedule 2,18(a) intend to terminate employment with a Company or are otherwise likely
to become unavailable to continue as an employee of, or independent contractor to, such
Company, nor does any Company have a present intention to terminate the employment
or independent contractor relationship with any of its current employees or the
individuals listed in Disclosure Schedule 2.18(a).

(dq) No Company is delinquent in the payment of wages, salaries, bonuses, or
other direct compensation for service performed for it by any of its employees or
independent contractors or in the reimbursement of reimbursable expenses incurred by
such employees or independent contractors on behalf of such Company,

(ec) | Each Company has (i) complied in all material respects with all federal
and applicable state laws relating to the employment of labor, including any provisions
thereof relating to wages, hours, collective bargaining, immigration, classification of
employees and independent contractors, equal employment opportunity, occupational
safety and health and the withholding and payment of Social Security and similar
employment taxes; and (ii) properly withheld and paid to the appropriate Governmental
Authority or is holding for payment not yet due to such Governmental Authority all
amounts required to be withheld from employees of such Company and is not liable for
any arrears of wages, taxes, penalties, or other sums for failure to comply with any of the
foregoing.

()) There are no unions representing the interests of any of the employees of,
or independent contractors to, any Company, and, to the Knowledge of Dr, Cart, there are
no active union-organizing activities or other requests or attempts to organize the
employees of, or independent contractors to, any Company.

(g) During the past three (3) years, there have been no material labor disputes,
strikes, work stoppages, work disruptions or employment disruptions by the employees
of, or independent contractors to, any Company and no such actions have been threatened
or, to the Knowledge of Dr. Carr, are otherwise impending,

(h) During the past three (@) years, there have been no suits, actions,
administrative proceedings, hearings, arbitrations or other proceedings between any
Company and any of its employees or independent contractors or filed by any Company
or any of its employees or independent contractors with any Governmental Authority and
no such actions have been threatened or, to the Knowledge of Dr, Carr, are otherwise
impending.

CHAR H1459769v2 20

 

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 210f42 PagelD 35

2.19, Benefit Plans.

(a) Disclosure Schedule 2.19(a) sets forth all fringe benefit and bonus
opportunities made available by any Company to its employees and former employees

(each a “Fringe Benefit”),

 

(b) | No Company or any Person (whether or not incorporated) which is or was
treated as a single employer with a Company under Section 414 of the Code (an “ERISA
Affiliate”), maintains, sponsors, or contributes to, or has ever maintained, sponsored, or
contributed to, on behalf of any current or former employee of any Company (including
retirees) any (i) “employee welfare benefit plan” (as defined in Section 3(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) or
(ii) “employee pension benefit plan” (as defined in Section 3(2) of ERISA), No
Company has a formal plan or commitment, whether legally binding or not, to create any
“employee benefit plan” within the meaning of Section 3(3) of ERISA or change any
existing Fringe Benefit that would affect any current or former employee of any
Company or any ERISA Affiliate.

(c) No actions or claims are currently pending or threatened with respect to
any Fringe Benefit,

(d) The consummation of the transactions contemplated by this Agreement
will not accelerate the time of vesting or the time of payment, or increase the amount of
any compensation due, to any current or former manager, director, officer or employee of
any Company.

{e) No written or oral representations have been made by Dr. Carr or any
other Person authorized to act on behalf of any Company to any employee or former
employee of such Company concerning the employee benefits of Sound Physicians, other
than as duly authorized by Sound Physicians.

2.20. Insurance. Disclosure Schedule 2.20 sets forth an accurate and complete list of all
insurance policies, self-insurance arrangements and surety bonds currently in effect for each
Company, With respect to each such insurance policy: (a) such insurance policy is in full force
and effect; (b) no Company is in breach or default of any of its obligations under such policy
(including those with respect to the full and timely payment of premiums or the giving of
notices), and no event has occurred which, with notice or the lapse of time, or both, would
constitute such a breach or default, or permit termination, modification, or acceleration of such
insurance policy; (c) no party to such insurance policy has repudiated any provision thereof, and
no Company has received any written notice of cancellation or nonrenewal of such insurance
policy nor has termination of such insurance policy or arrangement been threatened; and
(d) neither the insurance policy, nor any proceeds thereof, have been assigned by a Company to
any other Person, Since inception of its business activities, each Company has maintained
insurance policies covering general liability, property damage and medical malpractice for all
acts and occurrences arising in the conduct of its business, excluding, however, acts and
omissions of each Company’s Provider Personnel who are independent contractor and maintain
their own separate medical malpractice insurance coverage. Such medical malpractice insurance

CHAR 1\1459769v2 24

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 22 of 42 PagelD 36

coverage has or will have coverage limits of at least $3,000,000 per occurrence and $5,000,000
in the aggregate,

2.21. Broker or Finders’ Fees, Other than Brookwood Associates, Carr Consulting and
Mr. Burke Haywood Ramsay, there are no third-party investment bankers, brokers, finders or
other intermediaries that have been retained by, or that are authorized to act on behalf of,
Dr, Catr or any Company which would be entitled to any fee or commission in connection with
the transactions contemplated by this Agreement. All fees, commissions and other amounts
payable to Brookwood Associates, Carr Consulting and Mr. Burke Haywood Ramsay are the
sole responsibility of Dr, Carr,

2.22. Effect of Due Diligence, The representations and warranties set forth in this
Section 2 apply with full force and effect regardiess of any due diligence investigation conducted
by Sound Physicians, or its representatives and agents.

2.23. Scope of Representations and Warranties. The representations and warranties
contained in this Section 2, as modified by the information set forth in the applicable Disclosure
Schedules, do not omit to state a material fact necessary to make such statements not misleading, -
Other than the representations and warranties contained in this Section 2, including any
modification or qualification thereto included in the Disclosure Schedules, or in any certification
delivered by Dr, Carr or any Company in connection with the transactions described herein, there
are no express or implied representations or warranties made by Dr. Carr or any Compatiy to
Sound Physicians or Sound Nominee in connection with the transaction described herein.

3. Representations and Warranties of Sound Physicians and Sound Nominee, As an
inducement to Dr. Carr to enter into this Agreement and to consummate the transactions
contemplated hereby, and acknowledging that Dr. Carr has specifically relied on the following
representations and watranties in connection with his decision to do so, Sound Physicians and
Sound Nominee hereby represents and warrants to Dr. Carr that the statements contained in this
Section 3 are accurate, true, correct and complete as of the date hereof.

3.1, Organization, Good Standing and Authority. Sound Physicians is a corporation
duly organized, validly existing and in good standing under the laws of the State of Delaware
and has full corporate power to enter into this Agreement and any other documents relating to the
transactions described herein and to perform all of its obligations hereunder and thereunder.

3.2. Authorization. All actions required to be taken by or on behalf of Sound
Physicians and Sound Nominee, as applicable, in order to duly authorize Sound Physicians
and/or Sound Nominee to execute and deliver this Agreement, become a member of PCS and
Carr PLLC and a shareholder of Carr PC, pay the Purchase Price in accordance with the terms of
this Agreement and to otherwise perform each of its obligations under this Agreement has been
duly taken by and on behalf of Sound Physicians and Sound Nominee, This Agreement has been
duly executed and delivered by Sound Physicians and Sound Nominee and constitutes the valid
and legally binding obligation of Sound Physicians and Sound Nominee, enforceable against
Sound Physicians and Sound Nominee in accordance with the terms hereof, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and any
other laws of general application affecting enforcement of creditors’ rights generally, and as

CHARIM459769¥2 99

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 23 0f 42 PagelD 37

limited by laws relating to the availability of specific performance, injunctive relief, or other
equitable remedies,

3,3, Noncontravention. Neither the execution or delivery of this Agreement or any of
the other agreements, certificates or instruments to be delivered by Sound Physicians or Sound
Nominee hereunder nor the consummation of the transactions contemplated hereby will
(a) conflict with or constitute a breach, violation or termination of Sound Physicians’ Certificate _
of Incorporation or the Bylaws, or (b) constitute a violation of or a default under, or a conflict
with, any order, writ, injunction or decree of any court, Governmental Authority or arbitration
tribunal, or any contract, commitment, indenture or other agreement, or any other restriction of
any kind to which Sound Physicians or Sound Nominee is a party or by which it is otherwise
bound.

3.4. Consents, There are no notices to, filings with, or consents or approvals of, any
Governmental Authority or other Person required to be made or obtained by or on behalf of
Sound Physicians or Sound Nominee in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby,

3.5. No Litigation, There are no Legal Actions pending or, to the Knowledge of
Sound Physicians, threatened, that question the validity of this Agreement or the right of either
Sound Physicians or Sound Nominee to enter into this Agreement or to consummate the
transactions contemplated hereby.

3.6, Broker or Finders’ Fees. There is no third-party investment banker, broker, finder
or other intermediary that has been retained by or is authorized to act on behalf of Sound
Physicians or Sound Nominee who would be entitled to any fee or commission in connection
with this Agreement.

3.7. Investment Representation, Sound Nominee is acquiring the Purchased Interests
and Shares for investment for his own account and not with a view to, or for sale in connection
with, any distribution thereof in violation of federal or state securities laws and neither Sound
Physicians nor Sound Nominee has any contract, undertaking, agreement or arrangement to sell
or otherwise transfer or dispose of any of the Purchased Interests and Shares. Sound Physicians
and Sound Nominee understand that the Purchased Interests and Shares ate “restricted securities”
that may only be sold pursuant to an available exemption from the registration requirements
under the Securities Act of 1933, as amended, and applicable state securities laws.

3.8, Financing. Sound Physicians has sufficient cash and/or available credit facilities
to pay the total Purchase Price with interest thereon as and when due hereunder and to make any
other necessary payment of fees and expenses in connection with the consummation of the
transactions contemplated herein.

 

A, Additional Covenants of the Parties.

4,1, Publicity, The Parties will cooperate with each other in the development and
distribution of all news releases and other public disclosures relating to the transactions
contemplated hereby. Neither Sound Physicians nor Dr. Carr, nor any of its or his respective
Affiliates, will issue or make, or allow to have issued or made, any press release or public

CHAR 1145976992 23
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 24 of 42 PagelD 38

announcement concerning the transactions contemplated hereby without the prior approval
thereof by the other Party, which consent shall not be unreasonably withheld by such other Party.
Notwithstanding the foregoing, in no event shall any Party or its Affiliates make any press
release or other public announcement which includes any of the financial terms or conditions of
the transactions contemplated by this Agreement.

4.2, Transaction Expenses. Except as expressly provided otherwise herein, Sound
Physicians will be solely responsible for, and shall pay, all Transaction Expenses incurred by it
and Sound Nominee and Dr. Carr will be solely responsible for, and shall pay, all Transaction
Expenses incurred by Dr. Carr or any of the Companies, The Parties agree that, for federal (and,
where applicable, state and local) income tax purposes, any deductions attributable to the
Transaction Expenses paid by or on behalf of the Company shall be for the account of Dr. Carr.

4.3, Protection of Confidential Information, Each Party shall, and shall take steps to
cause its directors, managers, officers, employees or other agents and Affiliates to, keep
confidential the terms of this Agreement and the agreements or other documents to be executed
or delivered at Closing and all information provided by any Party to any other Party or such
other Party’s Affiliates in connection with this Agreement and shall exercise the same care in
handling such information as such Party would exercise with similar information of its, his or her
own. In connection with the foregoing, each Party hereto agrees to be subject to, and to fully
abide by, the terms of that certain Non-Disclosure and Confidentiality Agreement, dated
April 27, 2015, as if such Party was a party thereto and that said Non-Disclosure and
Confidentiality Agreement shall remain in full force and effect after the date hereof and the
terms thereof shall be deemed to have been incorporated by reference herein.

4.4, Certain Tax Covenants.

(a) All transfer, sales, use, value added, documentary and stamp and all other
similar taxes (including any real property or leasehold interest transfer tax and any
similar tax), fees and charges (including any penalties and interest) incurred in
connection with the transactions contemplated by this Agreement (“Transfer Taxes”’)
shall be borne 50% by Sound Physicians and 50% by Dr. Carr. Sound Physicians shall
prepare and file any tax returns required in connection with Transfer Taxes. Each Party
hereto shall cooperate in the preparation, execution and filing of all tax returns and other
documents required in connection with such Transfer Taxes.

(b) Sound Physicians shall, at its expense, cause to be prepared and timely
filed all tax returns of the Companies required to be filed after the Closing Date. In the
case of any tax return of any Company with respect to any taxable period that ends on or
prior to the Closing Date (a “Pre-Closing Tax Return”) or that begins prior to but ends
after the Closing Date (a “Straddle Period Tax Return”) with respect to taxes imposed on
or measured by income, Sound Physicians shall, at least twenty (20) days prior to the date
(including extensions) on which any such Pre-Closing Tax Return or Straddle Period Tax
Return is due, submit such Tax Return to Dr, Carr for his review and comment, and
Sound Physicians shall consider and incorporate all reasonable changes requested by Dr.
Carr with respect thereto.

CHAR KL459769¥2 24

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 25 of 42 PagelD 39

(c) Sound Physicians shall not (and shall not permit any Company to) amend
a tax return of any Company with respect to a taxable period ended on or before the
Closing Date, or file, amend or make changes to any tax elections or accounting methods
with respect to a tax return of any Company with respect to a taxable period ended on or
before the Closing Date, in each case without the prior written consent of Dr. Carr (which
consent shall not be unreasonably withheld, conditioned or delayed).c

(d) After the Closing, upon reasonable prior written notice, each Party hereto
shall furnish or cause to be furnished to each other, as promptly as practicable, such
information (to the extent within the control of such Party) and reasonable assistance
relating to the Companies (including access to books, records and personnel} as is
reasonably necessary for the filing of tax returns (including any extensions thereof), the
making of any election related to taxes, or the preparation, prosecution or defense of any
tax audit, assessment, adjustment, examination or proceeding relating to the Companies,
Sound Physicians (on behalf of itself and the Companies) and Dr. Carr agree to retain all
books and records with respect to tax matters relating to any taxable period beginning
before the Closing Date until the expiration of the applicable statute of limitations and to
abide by all record retention agreements entered into with any Governmental Authority.

4,5, Restrictive Covenants,

(a} For a period of seven (7) years from and after the Closing Date, Dr. Carr
shall not, directly or indirectly (including through any Affiliate of Dr, Carr), compete
with the nationwide inpatient hospitalist, intensivist, and emergency medicine businesses
of Sound Physicians or its Affiliates by serving as or being, as applicable, an equity
owner (except as the holder of 1% or less of the stock of a publicly traded corporation),
manager, officer, consultant, administrative service provider, lessor, partner, member,
employee or investor in, of or to an entity that, directly or indirectly, provides inpatient
hospitalist, intensivist, or emergency department services anywhere in the United States.
The restrictive covenant set forth in this Section 4.5(a) does not, and will not be deemed
to, preclude Dr, Carr from working clinically for another entity or health system,
provided that such employment location is at least 20 miles from any hospital (including,
but not limited to the Hospitals) with which Sound Physicians (or any Affiliate, including
the Companies) has an active professional services agreement under which it provides
inpatient hospitalist, intensivist, or emergency department services,

(b) For a period of seven (7) years from and after the Closing Date, Dr. Carr
shall not, directly or indirectly (including through any Affiliate of Dr. Carr):

(i) recruit or solicit any employees or independent contractors of any
Company for purposes of employing or contracting with the same; or

(ii) request or induce or attempt to induce any employee or contractor
of any Company to terminate his or her relationship with such Company.

(c) Dr. Carr, on behalf of himself and any manager, director, officer,
employee or other representative of him or the Companies, hereby agrees not to make

CHARIVI459769v2 25

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 26 of 42 PagelD 40

any statements, comments, or communications that could constitute disparagement of
Sound Physicians, Sound Nomine or any of the Companies that may be considered to be
derogatory or disparaging of the good name or business reputation of any of them,

(d) Dr, Carr acknowledges that the restrictive covenants set forth in this
Section 4.5 are integral to protecting the goodwill acquired by Sound Physicians as a
result of the transactions described in this Agreement and are an integral and material
inducement to Sound Physicians to enter into this Agreement and to consummate the
transactions described herein.

(e) In the event the provisions of this Section 4.5 are declared by a court of
competent jurisdiction to exceed time, geographic, occupational or other limitations
permitted by applicable law, then such provisions shall be deemed reformed to the
maximum time, geographic, occupational or other limitation held reasonable and
enforceable by such court, The covenants and restrictions contained in this Section 4.5
are separate and divisible. Each provision and clause shall be enforced to the maximum
extent permitted by law. ,

(3) Dr. Carr acknowledges and agrees that a remedy at law for any breach or
anticipatory breach of the provisions of this Section 4.5 may be imadequate and that,
because of the inadequacy of such legal remedies, Sound Physicians, Sound Nominee or
any of the Companies, as the case may be, shall be entitled to seek injunctive and other
equitable relief, including specific performance, in case of any such breach or attempted
breach, in addition to such other remedies as may exist at law. Dr. Carr hereby waives
any requirement for securing or posting any bond in connection with obtaining any such
injunctive or other equitable relief.

4.6, Director and Officer Indemnification.

(a) Sound Physicians agrees that all rights to indemnification, advancement of
expenses and exculpation from the Companies existing in favor of each Person who is or
was an officer, manager or director of a Company at any time prior to the Closing Date
{as provided in the articles of incorporation, articles or organization, operating agreement
or by-laws of such Company, as the case may be) shall survive the Closing Date for a
period of six (6) years and shall continue in full force and effect in accordance with their
respective terms; provided, however, that in no event shall any right of indemnification,
advancement of expenses and exculpation from the Companies existing in favor of
Dr, Carr be applicable in any manner to, or otherwise relieve or indemnify Dr. Carr from
any liabilities with respect to, any obligation of Dr, Carr to indemnify a Sound
Indemnified Party pursuant to Section 7.2 hereof.

(b) The obligations of Sound Physicians under this Section 4.6 shall not be
terminated or modified in such a manner as to adversely affect Dr. Carr or any director,
manager, or officer to whom this Section 4.6 applies without the consent of such affected
director, manager, officer or Dr. Carr (Git being expressly agreed that Dr. Carr and the
directors, managers and officers to whom this Section 4.6 applies shall be third-party
beneficiaries of this Section 4.6, each of whom may enforce the provisions of this

CHAR 14145976992 26

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 27 of 42 PagelD 41

Section 4.6). In the event Sound Physicians, any Company or any of their respective
successors or assigns (i) consolidates with or merges into any other Person and shall not
be the continuing or surviving corporation or entity in such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to any Person, then, and in
either such case, proper provision shall be made so that the successors and assigns of
Sound Physicians or any Company, as the case may be, shall assume all of the
obligations set forth in this Section 4,6.

4.7, Medical Malpractice Insurance. In the event Sound Physicians causes any
Company to terminate or cancel any policy of medical malpractice insurance maintained by such
Company as required by Section 2.20 hereof, or to lower the coverage limits of any such
insurance policy below the amounts required in Section 2.20 hereof, and such insurance policy
was written on a claims made basis, then Sound Physicians shall (at its sole cost and expense), or
cause such Company to (at its sole cost and expense), acquire a replacement policy of medical
malpractice insurance with coverage limits no less than those required by Section 2.20 hereof,
including “prior acts” insurance covering insurable events occurring prior to the Closing Date,
and Sound Physicians shall cause Dr. Carr to be named as an additional insured on the medical
malpractice “prior acts” policy being purchased by Sound Physicians for the Companies to the
extent possible.

5, Conditions to the Obligations of Sound Physicians and Sound Nominee at Closing.
The obligations of Sound Nominee to acquire the Purchased Interests and Shares being conveyed
to it by Dr. Carr, of Sound Physicians to pay the Purchase Price in the manner described herein,
and of Sound Physicians and Sound Nominee to otherwise perform their respective
responsibilities at Closing are subject to the fulfillment, on or before such Closing, of each of the
following conditions, unless otherwise waived by Sound Physicians:

5.1. Representations and Warranties. The representations and warranties of Dr, Carr
contained in Section 2 shall be true and correct in all material respects as of the date hereof,
except for any (a) representation or warranty which references a given date, which will be true
and correct in all material respects as of such date, and (b) such representation or warranty that is
qualified by materiality, which shall be true and correct in all respects.

 

5.2. Performance. Dr, Carr and each Company shall have performed and complied
with all covenants, agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by him or it on or before the Closing Date.

5.3. Closing Certificate. Dr. Carr shall have delivered a certificate, dated as of the
Closing Date, confirming the matters set forth in Section 5.1 and Section 3.2.

5.4. Closing Deliverables. Dr, Carr shall have duly executed and/or delivered to
Sound Physicians and/or Sound Nominee each of the documents required to be so executed and
delivered at Closing pursuant to Section 1,3 hereof.

5.5. Company Actions. All action required to be taken by or on behalf of each of the
Companies in order to allow Dr. Carr to convey the Purchased Interests and Shares, to admit
Sound Nominee as the sole member of PCS and Carr PLLC and to recognize Sound Nominee as

CHAR 1\1459769v2 27

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 28 of 42 PagelD 42

the sole record and beneficial shareholder of Carr PC in accordance with the provisions of this
Agreement and to consummate the transactions contemplated by this Agreement have been duly
taken by and on behalf of each Company.

5.6, Consents and Approvals. Dr. Carr shall have delivered to Sound Physicians
evidence of his receipt of each of the consents, approvals and authorizations identified on
Disclosure Schedule 2.7.

5.7, No Obstructive Proceeding. No action or proceedings shall have been instituted
against, and no order, decree or judgment of any Governmental Authority shall be subsisting
against, any Party hereto which seeks to, or would, render the transaction contemplated by this
Agreement unlawful as of the Closing Date, and no such action shall seek damages in a material
amount or injunctive relief by reason of completion of the transactions contemplated hereby.
No substantive legal objection to the transactions contemplated by this Agreement shall have
been received from or threatened by any Governmental Authority.

 

5.8. No Debt. Sound Physicians shall have received evidence that all of the
Companies’ indebtedness for borrowed money has been repaid in full by the Companies on or
prior to the Closing Date and all security interests in the assets of the Companies in favor of any
lender shall have been released at or prior to Closing (or, pursuant to a payoff letter for such
lender, will be released upon payment of the full amount set forth in such payoff letter).

5.9, PSA, The PSA remains in full force and effect with respect to each Hospital and
neither PCS, Dr. Carr nor Sound Physicians has received notice from Methodist of its intention
to terminate the PSA with respect to any Hospital.

5.10, Physicians and Providers. The Companies shall have employed or contractually
retained physicians and mid-level providers currently providing clinical services on behalf of the
Companies so that such employed or contractually-retained physicians and mid-level providers
are sufficient to cover at least 95% of all shifts at the Hospitals.

5.11. Condition for Dr. Washington. Sound has reached a satisfactory understanding
with Michael Washington, M.D. with respect to his role with the Companies following the
Closing Date.

5.12. ED Staffing Subcontracts. Sound shall have received written confirmation that
PCS has duly delivered notice of termination as required under the terms of each ED Staffing
Subcontract on or before the Closing Date.

5.13. Insurance Certificate. Sound Physicians shall have received an insurance
certificate or other acceptable written evidence that the malpractice insurance required by
Section 2.20 hereof is in full force and effect on the Closing Date,

5.14, Company Boards and Officers. Dr. Carr and any other person serving as a
director, manager or officer of any of the Companies shall have delivered his or her written
resignation from all such positions and capacities to the appropriate Company.

CHAR INL459769v2 22

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 29 of 42 PagelD 43

6. Conditions of Dr. Carr’s Obligations at Closing. The obligation of Dr. Carr to sell the
Purchased Interests and Shares to Sound Nominee and to otherwise perform his responsibilities
at the Closing are subject to the fulfillment, on or before the Closing, of each of the following
conditions, unless otherwise waived by Dr. Carr:

6.1. Representations and Warranties. The representations and warranties of Sound’
Physicians and Sound Nominee contained in Section 3 shall be true and correct in all material
respects as of the date hereof, except for any (a) representation or warranty which references a
given date, which will be true and correct in all material respects as of such date, and (b) such
representation or warranty that is qualified by materiality, which shall be true and correct in all
respects.

6.2, Performance. Sound Physicians and Sound Nominee shall have performed and
complied with all covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before such Closing Date.

6.3.  Officer’s Certificate. Sound Physicians shall have delivered a certificate, dated as
of the Closing Date and signed by a duly authorized officer thereof (a) certifying the incumbency
of each Person executing this Agreement and any other agreements, documents or instruments to
be delivered by Sound Physicians pursuant to this Agreement at the Closing, and (b) confirming
the matters set forth in Section 6.1 and Section 6,2 with respect to Sound Physicians.

6.4. Closing Deliverables. Sound Physicians shall have made the Initial Payment of
the Purchase Price in accordance with Section 1.4(b)(i) hereof and Sound Physicians and Sound
Nominee shall have duly executed and delivered to Dr. Carr each of the documents required to
be so executed and delivered by them at Closing by Section 1,3 hereof.

6.5. No Obstructive Proceeding. No action or proceedings shall have been instituted
against, and no order, decree or judgment of any Governmental Authority shall be subsisting
against, any Party hereto which seeks to, or would, render the transaction contemplated by this
Agreement unlawful as of the Closing Date, and no such action shall seek damages in a material
amount or injunctive relief by reason of completion of the transactions contemplated hereby.
No substantive legal objection to the transactions contemplated by this Agreement shall have
been received from or threatened by any Governmental Authority.

 

7. Indemnification; Survival.

7.1. Survival of Representations and Warranties. The representations and warranties
of the Parties made in or pursuant to this Agreement, and the right of any Party to make a claim
for indemnification under this Section 7 for Losses (defined in Section 7.2 below) arising out of
a breach thereof, will survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby until the date which is eighteen (18)
months after the Closing Date; provided, however, that (a) any representation or warranty made
pursuant to Section 2.8(b), Section 2.16 or Section 2.18(e)(ii) hereof, and the right of any Sound
Physicians Indemnified Party to make a claim for indemnification under this Section 7 for Losses
arising out of a breach thereof, will survive until the date which is twenty-four (24) months after
the Closing Date and (b) any representation or warranty made pursuant to Section 2.1, 2.2, 2.3,

CHAR 1K1459769v2 ag

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 30o0f42 PagelD 44

2.5, 2.6, 3.1, 3.2 or 3.3 and the right to make a claim for indemnification under this Section 7 for
Losses arising out of a breach thereof and the right to make a claim for indemnification under
this Section 7 with respect to Losses arising out of any representation or warranty made
fraudulently will survive indefinitely after the Closing Date. Without limiting the foregoing, a
claim for indemnification pursuant to this Section 7 based on the breach or alleged breach of a
representation or warranty may be asserted by any Indemnified Party at any time prior fo the date on
which such representation or warranty expires hereunder (regardless of the time it takes to finally
resolve such claim) as long as the Indemnified Party duly notifies the applicable Indemnifying Party
in accordance with Section 7,4 hereof prior to the date on which such representation or warranty
would otherwise expire hereunder. No representation or watranty made by a Party hereunder shall
be affected or limited by any investigation of the subject matter thereof made by or on behalf of
the other Party hereto.

7.2. Indemnity by Dr, Carr. Subject to the conditions and provisions set forth in this
Section 7, Dr. Carr agrees to indemnify, defend and hold harmless Sound Physicians and Sound
Nominee and their respective directors, officers, employees, agents and Affiliates collectively
(each, a “Sound Physicians Indemnified Party”) from and against any and all damages, losses,
settlement payments, obligations, liabilities, claims, actions or causes of action, encumbrances
and all costs and expenses (including, without limitation, reasonable attorneys’ fees, interest and
penalties) (collectively, “Losses”) which are sustained, incurred or paid by any Sound Physicians
Indemnified Party resulting from or arising out of:

(a) Any inaccuracy in or breach of any representation or warranty of Dr. Carr
contained in this Agreement or in any certificate, Disclosure Schedule or Exhibit
delivered by Dr. Carr pursuant hereto; or

(b} — Any failure by Dr, Carr to perform any of his covenants or obligations set
forth in this Agreement.

7.3. Indemnity by Sound Physicians, Subject to the conditions and provisions herein
set forth, Sound Physicians agrees to indemnify, defend and hold harmless Dr, Carr and his heirs,
estate and Affiliates (each, a “Carr Indemnified Party”) from and against any and all Losses
which are sustained, incurred or paid by any Carr Indemnified Party resulting from or arising out
of;

(a) Any inaccuracy in or breach of any representation or warranty of Sound
Physicians contained in this Agreement or in any certificate, Disclosure Schedule or
Exhibit delivered by Sound Physicians pursuant hereto;

(b) Any failure by Sound Physicians or Sound Nominee to perform any of its
respective covenants or obligations set forth in this Agreement; or

(c) The operation of the businesses of the Companies from and after the
Closing; provided, however, Sound Physicians shall not be obligated to indemnify,
defend and hold harmiess any Carr Indemnified Party pursuant to this Section 7,3(c) from
any Losses (i) o the extent Dr. Carr is required to indemnify a Sound Physician Party
pursuant to Section 7.2 or pursuant to any agreement entered into by Dr. Carr with a

CHAR INI 459769v2 30

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 31o0f42 PagelD 45

sound Physician Party contemporaneously with the Closing or (ii) are attributable to
Dr, Carr’s own actions taken in connection therewith,

7.4. Rules Regarding Indemnification, The obligations and liabilities of a Party to
provide indemnity pursuant to Section 7.2 or 7,3 hereof (an “Indemnifying Party”) with respect
to claims resulting from the assertion of liability by an Indemnified Party shall be subject to the
following terms and conditions:

(a) The Party entitled to indemnification under this Section 7
{an “Indemnified Party”) shall give written notice to the Indemnifying Party as soon as
reasonably practicable (and in any event within thirty (30) days) after learning of any
Loss for which the Indemnified Party believes in good faith it is entitled to
indemnification pursuant to Section 7.2 or Section 7,3 hereof, The written notice shall
state the nature and basis of said Loss and set forth a calculation of the amounts of the
Loss, to the extent reasonably ascertainable at the time such notice is given.

(b) In connection with any action by a third party against an Indemnified
Party for which indemnity is sought under Section 7.2 or 7.3 hereof, the Indemnifying
Party may, at its own expense, (i) participate in the defense of any claim, suit, action or
proceeding and (ii) assume the defense thereof at any time during the course of any such
claim; provided, however, that in all cases health care compliance matters shall be
controlled exclusively by Sound Physicians provided Sound Physicians shall consult with
Dr. Carr and his counsel in good faith and in advance in connection with the resolution
thereof. If the Indemnifying Party assumes such defense, the Indemnified Party shail
have the right (but not the duty) to participate in the defense thereof and to employ
counsel, at its own expense, separate from the counsel employed by the Indemnifying
Party. Whether or not the Indemnifying Party chooses to defend or prosecute any such
claim, suit, action or proceeding, each Party shall cooperate in the defense or prosecution
thereof, provided, however, that neither Party shall be obligated to provide information as
part of such cooperation if legal counsel for such Party reasonably concludes that the
provision of such information would require the Party to waive any applicable legal
privilege, The Indemnifying Party shall have the right to enter into settlements or
compromises with respect to any claim for which an indemnification claim is made and
the Indemnified Party shall not agree to any settlement or compromise with respect to any
claim subject to indemnification by the Indemnifying Party without the prior written
consent of the Indemnifying Party, provided that if a settlement or compromise is entered
into by the Indemnified Party or the Indemnifying Party in accordance with the
requirements of this Section 7,4(b} such settlement or compromise shall also be binding
upon the Indemnifying Party or the Indemnified Party, as the case may be, in the same
manner as if a final judgment or decree had been entered by a court of competent
jurisdiction in the amount of such settlement or compromise. The Indemnified Party will
give the Indemnifying Party at least thirty (30) days’ wrilten notice of any proposed
settlement or compromise of any claim, suit, action or proceeding it is defending, during
which time the Indemnifying Party may reject such proposed settlement or compromise;
provided, however, that from and after such rejection the Indemnifying Patty shall be
obligated to assume the defense of and full and complete liability and responsibility for
such claim, suit, action or proceeding, including any and all Losses in connection

CHAR I\1459769v2 35

 

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 32 0f 42 PagelD 46

therewith in excess of the amount of unindemnifiable Losses which the Indemnifted Party
would have been obligated to pay under the proposed settlement or compromise.

(c) The full amount of an indemnity claim for any matter not involving a
third-party claim shall be due and payable within thirty (30) days following the receipt by
the Indemnifying Party of written notice of such claim from the Indemnified Party,
unless, and to the extent, the Indemnifying Party, acting in good faith, contests such claim
for indemnity and has notified the Indemnified Party in writing of the grounds therefor
(a “Notice of Objection”), If an Indemnifying Party delivers a Notice of Objection, the
Parties shall meet and negotiate in good faith to resolve any contested claim for
indemnity hereunder for a period of up to thirty (30) days after delivery after the Notice
of Objection prior to initiating litigation,

(d) An Indemnifying Party shall be liable for all Losses incurred by an
Indemnified Party up to the full amount of the Purchase Price with respect to claims
relating fo the representations and warranties listed in Section 7,1(b) hereof or claims
arising out of fraud. In any other case, an Indemnifying Party shall not be liable for any
Losses incurred by an Indemnified Party arising under Section 7.2(a) or (b) or 7.3(a) or
(b) of this Agreement, as the case may be:

(i) unless the total liability of such Indemnifying Party with respect
to claims for Losses under Section 7.2(a) or (b) or Section 7,3(a) or (b) hereof,
as the case may be, for which such Indemnifying Party would otherwise be
liable, exceeds $200,000, it being the intent of the Parties that no Indemnifying
Party shali have liability under Section 7.2(a) or (b) or Section 7.3(a) or (b)
hereof, as the case may be, with respect to the first $200,000 of Losses incurred
in the aggregate by the Sound Physicians Indemnified Parties or the Carr
Indemnified Parties, as the case may be;

(ii) to the extent total Losses for which all Sound Physicians
Indemnified Parties would otherwise be entitled to indemnity under
Section 7.2(a) or (b), other than with respect to Losses arising out of a breach
of any representation or warranty made pursuant to Section 2.16 hereof or
Section 2.18(e)(ii) hereof, exceed 10% of the Purchase Price; and

(iii) to the extent total Losses for which all Sound Physicians
Indemnified Parties would otherwise be entitled to indemnity under
Section 7.2(a) or (b) arising out of a breach of any representation or warranty
made pursuant to Section 2.16 hereof or Section 2,18(e)Gi) hereof exceed 15%
of the Purchase Price.

(c) In any case where Sound Physicians has duly made a claim for indemnity
under this Section 7 and Sound Physicians has not received a Notice of Objection from
Dr. Carr, Sound Physicians shall withhold the amount of such claim from the Second
Payment otherwise due to Dr, Carr pursuant to Section 1.4(b)(i) hereof to the extent such
claim remains unpaid by Dr, Carr as of the due date for the Second Payment, If Dr. Carr
has duly delivered a Notice of Objection to Sound Physicians with respect to any claim or

CHAR 1\1459769y2 39

 

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 33 0f 42 PagelD 47

a portion thereof, then Sound Physicians may withhold the contested amount of such
claim from the Second Payment only if either () Dr. Carr agrees thereto in writing; or
(ii) Sound Physicians’ right to receive payment of the contested amount of such claim has
been determined by a non-appealable final order of a court of competent jurisdiction. In
any other case, the contested amount shall be deposited within five days into a third-party
escrow account with a mutually agreed-upon escrow agent on the due date of the Second
Payment and will be disbursed therefrom at such time as Sound Physicians and Dr, Carr
agree on the amount of such claim Sound Physicians is entitled to withhold or set off
from the Second Payment or resolved pursuant to a final, binding, non-appealable order
of a court of competent jurisdiction.

(f) If, after an indemnification payment is made hereunder, the Indemnified
Party to which such payment is made receives insurance proceeds in respect of the Loss
for which it had received such payment, the amount of such insurance proceeds (up to
and not to exceed the amount of the indemnification payment from the Indemnifying
Party to the Indemnified Party with respect to such Loss and net of any increased
premium costs) shall promptly be remitted by the Indemnified Party to the Indemnifying
Party. In addition, any indemnification obligation hereunder shall be reduced to take into
account any income tax benefit realized or to be realized by the Indemnified Party arising
from the occurrence of the applicable Loss or payment of such indemnified amount,

(g} Notwithstanding anything to the contrary herein, tf Sound Physicians has
duly made a claim for indemnity under this Section 7 and, prior to the date that the
amount of the Second Payment has been finally determined pursuant to Section 1.4(d)
hereof, such indemnity claim is finally resolved pursuant to a written agreement between
Sound Physicians and Dr. Carr or a final, binding, non-appealable order of a court of
competent jurisdiction, then the amount due to any Sound Physicians Indemnified Party
with respect to such indemnity claim shall not become due and payable until the amount
of the Second Payment has been finally determined pursuant to Section 1.4(d) hereof. In
addition, notwithstanding anything to the contrary herein, any amount required to be paid
by Dr. Carr pursuant to this Section 7 shall first be paid via setoff against the Second
Payment until the Second Payment is exhausted and only then by Dr. Carr directly, in all
cases, however, subject to the limitations set forth herein.

7.5. Exclusive Remedy, Other than claims for fraud or equitable relief (including, but
not limited to, specific enforcement of this Agreement), any claim arising with respect to the
matters set forth in Sections 7,1 and 7.2 hereof, or any Losses alleged to be suffered by any Party
arising therefrom, shall be governed solely and exclusively by the provisions of this Section 7,
With respect to any other claims, all remedies afforded to a Party, either under this Agreement or
under law or otherwise, shall be cumulative and not alternative,

7.6. Limitation on Liabilities. No Party shall be responsible for or have any obligation
to indemnify, defend or hold harmless any ether party or any other Person hereunder for special,
consequential, punitive, exemplary, or incidental damages or claims, except to the extent Losses
resulting from a third-party claim include special, consequential, punitive, exemplary, or
incidental damages, costs, expenses, charges, or claims of the third party, and then only to the

CHAR IN459769¥2 33

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 34o0f42 PagelD 48

extent of such Losses, subject, however, to all other limitations set forth herein and except as
otherwise provided in this Section 7.

8, Miscellaneous.
8.1. Defined Terms. For purposes of this Agreement, the term:

(a) “Affiliate” means, with respect to any Person, any (i) director, manager,
officer, limited or general partner, member or shareholder holding 5% or more of the
outstanding capital stock or other equity interests of such Person, (ii) any spouse, parent,
sibling or descendant of such Person (or a spouse, parent, sibling or descendant of a
Person specified in clause (i) above relating to such Person) and (#ii) other Person that,
directly or indirectly, through one or more intermediaries, controls, or is controlled by, or
is under common control with, such Person. For purposes hereof, “control” includes,
without limitation, the possession, directly or indirectly, of the power to direct the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

(b) “Agreement” means this LLC Interest and Stock Purchase Agreement.
(c) “Amended Bylaws” has the meaning set forth in Section 1.3(d) hereof.

(d) “Amended Operating Agreements” has the meaning set forth in
Section 1.3(b) hereof.

(e) “Business Day’ means a weekday on which national banks ate open for
business in the State of Tennessee.

(f) “Calculation Statement” has the meaning set forth in Section 1,5(b)
hereof.

(g) “Carr Indemnified Party” has the meaning set forth in Section 7.3 hereof.
(h) “Carr PC” has the meaning set forth in Recital B hereto.

(i) “Carr PLLC” has the meaning set forth in Recital B hereto,

qj) “Closing” has the meaning set forth in Section 1.2 hereof,

(k) “Closing Date” has the meaning set forth in Section 1.2 hereof,

() “Closing Date Cash Amount” has the meaning set forth in
Section 1,5(b)(v) hereof.

(m) “Closing Date Cash Shortfall” has the meaning set forth in
Section 1,5(e)() hereof,

(n) “Closing Date Excess Cash” has the meaning set forth in Section L.5(e)(ii)
hereof,

CHARIN459769v2 34

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 35o0f42 PagelD 49

(0) “Code” means the Internal Revenue Code of 1986, as amended.
(p) “Collections Shortfall” has the meaning set forth in Section 1.5(f} hereof.

(q) “Company” and “Companies” have the meanings set forth in Recital B

hereto.

a) “Company Financial Information” has the meaning set forth in Section 2.8
hereof.

(s) “Dr, Carr” has the meaning set forth in the introductory paragraph of this
Agreement.

(O) “Rarnings Before Overhead” means the amount determined as such in the
manner described in Schedule B hereto.

(u) “ED Staffing Subcontracts” means G) the Emergency Department Staffing
Subcontract by and between PCS and Methodist Emergency Physicians, PLLC, dated
October 1, 2008 and amended on January 1, 2015 and (ii) the Emergency Department
Staffing Subcontract by and between PCS and Washington Group PLLC, dated
February 2, 2013 and amended on January 23, 2015.

(v) “BRISA” has the meaning set forth in Section 2. 19(b) hereof.
(w) “BRISA Affiliate” has the meaning set forth in Section 2.19(b) hereof.

(x) “Excess Payables” has the meaning set forth in Section 1.5) hereof.

(y) “Existing Operating Agreements” has the meaning set forth in
Section 1.3(a) hereof.

(4) “Fringe Benefit” has the meaning set forth in Section 2.19(a) hereof.

(aa) ‘Governmental Authority” means any federal, state, municipal, foreign or
other government, governmental department, commission, board, bureau, agency or
instrumentality, or any private or public court or tribunal over a Party hereto or its
business operations, as applicable.

(bb) “Health Care Law(s)” means (Dall laws and regulations applicable to
Medicare and applicable State Medicaid Programs, (ii) the Federal Anti-kickback Statute,
(iii) the Federal Stark Law, (iv) the Civil False Claims Act (31 U.S.C. § 3729 et seq.),
(v) the administrative False Claims Law (42 U.S.C. § 1320a-7b(a)), (vi) the
Anti-Inducement Law (42 U.S.C, § 1320a-7a(a)(5)), (vii) the Medicare and Medicaid
Patient and Program Protection Act of 1987 (42 U.S.C. § 1320a-7b), (viii) HIPAA,
(ix) the Program Fraud Civil Remedies Act of 1986 G1 U.S.C. § 3801 et seq.),
(x) TRICARE laws, (10 U.S.C. § 1071 et seq.), (xi) any comparable self-referral, false
claims or fraud and abuse laws, directives and regulations promulgated by any state
agency, (xii) any regulations thereunder promulgated by the U.S. Department of Health

CHARHL459769v2 35

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 36 of 42 PagelD 50

and Human Services or any applicable state agency relating to the foregoing, (xiii) any
other federal or state law or regulation of general applicability to health care fraud and
kickback/fee-splitting prohibitions governing or regulating the delivery of health care
services and management of health care providers, or regulating medical billing or
reimbursement, including, but not limited to, all applicable Medicare and Medicaid
statutes and regulations, and (xiv) the regulations promulgated pursuant to such laws, and
to the extent applicable to any Company,

(cc) “HIPAA” means the Administrative Simplification provisions of the
U.S. Health Insurance Portability and Accountability Act of 1996 (42 U.S.C, § 1320d
et seq.), as amended by the Health Information Technology for Economic and Clinical
Health Act (42 U.S.C. § 17921 et seq.), and the regulations promulgated thereunder and
any state or local counterpart thereof or other law or regulation the purpose of which is to
protect the privacy of individually identifiable or prescriber-identifiable information.

(dd) “Hospital” and “Hospitals” has the meaning set forth in Recital A hereto.
(ee) “Indemnified Party” has the meaning set forth in Section 7.4(a) hereof.
(ff) “Indemnifying Party” has the meaning set forth in Section 7.4 hereof.
(gg) “Initial Payment” has the meaning set forth in Section 1.4(b)G@) hereof.

(hh) “Knowledge of Dr. Cart” means the knowledge of Dr. Carr or Candice
Carr. Either Dr, Carr or Candice Carr shall be deemed to have knowledge of a particular
fact or matter if they are actually aware of that fact or matter, or if they would be
reasonably expected to discover or otherwise become aware of such fact or matter in the
course of diligently performing their duties for the Companies.

(ii) “Legal Actions” has the meaning set forth in Section 2.10(a) hereof.
(jj) “Licenses” has the meaning set forth in Section 2.15 hereof.

(kk) “LLC Act” means the Tennessee Revised Limited Liability Company Act
(Tenn. Code Ann, § 48-249-101 et seq,).

di) “Losses” has the meaning set forth in Section 7.2 hereof.

(mm) “Material Adverse Effect’ means any effect or change that would be
materially adverse to the Companies and their business as currently conducted taken as a
whole, provided that any adverse change, event, development, or effect arising from or
relating to (a) general business or economic conditions, including general changes or
developments in emergency medicine, unless such conditions have a substantially
disproportionate impact on the Companies, (b) national or international political or social
conditions, including the engagement by the United States in hostilities, whether or not
pursuant to the declaration of a national emergency or war, or the occurrence of any
military or terrorist attack upon the United States, or any of ils territories, possessions, or
diplomatic or consular offices or upon any military installation, equipment or personnel

CHAR I\1459769v2 36
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 37 of 42 PagelD 51

(bbb) “PSA” has the meaning set forth in Recital A hereto,
(ccc) “Purchase Price” has the meaning set forth in Section 1.1 hereof,

(ddd) “Purchase Price Review Period” has the meaning set forth in
Section 1.4(d) hereof,

{eec) “Purchase Price Schedule” has the meaning set forth in Section 1.4(d)
hereof,

(fff) “Purchased Interests” has the meaning set forth in Section 1.1 hereof.
(ggg) “Purchased Shares” has the meaning set forth in Section 1.1 hereof,

(hhh) “Purchased Interests and Shares” has the meaning set forth in Section 1.1
hereof,

(iii) “Referral Source” has the meaning set forth in Section 2.16(h) hereof.
ip “Second Payment” has the meaning set forth in Section 1.4(b)(ii) hereof.

(kkk) “Sound Nominee” has the meaning set forth in the introductory paragraph
of this Agreement.

(il) “Sound Physicians” has the meaning set forth in the introductory
paragraph of this Agreement.

(mmm)“Sound Physicians Indemnified Party” has the meaning set forth in
Section 7.2 hereof.

(nnn) “Straddle Period Tax Return” has the meaning set forth in Section 4,4(b)
hereof.

(ooo) “Transaction Expenses” means the fees, costs and expenses of any nature
incurred by a Party in connection with, or arising out of, the transactions described in this
Agreement or the planning, structuring, negotiation or consummation thereof, including,
but not limited to, fees, commissions, and other forms or remuneration and payments
made by or on behalf of such Party to investment bankers, financial advisors, attorneys,
accountants, actuaries, consultants, experts or other professionals,

8.2. Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given (a) upon personal delivery
to the Party to be notified, (b) when sent by confirmed electronic mail or facsimile if sent during
normal business hours of the recipient, and if not so confirmed, then on the next Business Day,
(c) three (3) days after having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next-day delivery, with written verification of receipt. A!l communications shall be
sent to the respective Party at the address set forth below, or to such e-mail address, facsimile

CHAR I\1459769v2 38

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 38 of 42 PagelD 52

number or address as subsequently modified by written notice given in accordance with this
Section 8.2:

If to Dr. Carr 587 South Belvedere Boulevard
Memphis, Tennessee 38104
Attention: T, M, Carr, M.D.
Fax: (901) 272-7439
E-mail: tearr@bellsouth,net

With a copy to: Moore & Van Allen PLLC
100 North Tryon St., Suite 4700
Charlotte, NC 28202-4003
Attention: Hal Levinson
Fax: (704) 378-2050
E-mail: hallevinson@mvalaw.com

If to Sound Physicians: Sound Inpatient Physicians, Inc.
or Sound Nominee 1498 Pacific Avenue, Suite 400
Tacoma, WA 98402
Attention: General Counsel
Fax: (253) 682-6128
E-mail: smecarty@soundphysicians.com

With a copy to: Kutak Rock LLP
1650 Farnam Street
Omaha, NE 68102
Attention: Robert L. Cohen
Fax: (402) 346-1148
E-mail: robert,cohen @kutakrock.com

8.3, Entire Agreement. This Agreement (including the Exhibits, Schedules and
Disclosure Schedules referenced herein) constitutes the full and entire understanding and
agreement between the Parties with respect to the subject matter hereof, and any other written or
oral agreement relating to the subject matter hereof existing between the Parties (including,
without limitation, that certain Letter of Intent, dated September 23, 2015) is expressly
superseded hereby,

8.4, Parties in Interest. This Agreement shali be binding upon and inure solely to the
benefit of each Party hereto (including, for this purpose, the Sound Physicians Indemnified
Parties and the Carr Indemnified Parties, the Persons identified in Section 4.6 hereof, and any
successors and permitted assigns of the Parties), and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

8.5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee, without regard to its principles of conflicts
of laws.

CHAR IVE459769v2 39

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 39 0f 42 PagelD 53

8.6. Waiver of Jury Trial EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO
THIS AGREEMENT OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED
BY JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A
TRIAL BY JURY ARISING FROM ANY SOURCE, INCLUDING, BUT NOT LIMITED TO,
THE CONSTITUTION OF THE UNITED STATES OR ANY STATE THEREIN, COMMON
LAW OR ANY APPLICABLE STATUTE OR REGULATIONS, EACH PARTY HERETO
ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY WAIVING ITS
RIGHT TO DEMAND TRIAL BY JURY.

8.7. Interpretation and Rules of Construction, In this Agreement, except to the extent
otherwise provided or as the context otherwise requires (a) when a reference is made to any
Section, subsection or Disclosure Schedule, such reference is to the corresponding Section or
subsection of, or Disclosure Schedule to, this Agreement unless otherwise indicated; (b) the
Section headings ave for reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement; (c) whenever the word “include,” “includes” or “including” is
used in this Agreement, it is deemed to be followed by the words “without limitation”; (d) the
words “hereof,” “herein” and “hereunder,” and words of similar import refer to this Agreement
as a whole and not to any particular provision of this Agreement; (e) the definitions are
applicable to the singular as well as the plural forms of such terms; (f) any law defined or
referred to herein or in any agreement or instrument that is referred to herein means such law or
statute as from time to time amended, modified or supplemented, including by succession of
comparable successor laws; (g) the use of “or” is not intended to be exclusive unless expressly
indicated otherwise; and (h) the masculine gender shall include the feminine and neuter genders;
the feminine gender shall include the masculine and neuter genders; and the neuter gender shall
include the masculine and feminine genders, The Parties hereto agree that any rule of
construction te the effect that ambiguities are to be resolved against the drafting party shall not
be applied in the construction or interpretation of this Agreement.

8.8. Amendments and Waivers. Any term of this Agreement may be amended,
terminated or waived only with the written consent of both Parties hereto.

8.9. Severability. The invalidity or unenforceability of any provision hereof shall in
no way affect the validity or enforceability of any other provision.

8.10. Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any Party under this Agreement, upon any breach or default of any other
Party under this Agreement, shall impair any such right, power or remedy of such nonbreaching
or nondefaulting Party, nor shall it be construed to be a waiver of any such breach or default, or
an acquiescence therein, or of or in any similar breach or default thereafter occurring; nor shall
any waiver of any single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of any Party of any breach or default under this Agreement, or any waiver
on the part of any Party of any provisions or conditions of this Agreement, must be in writing
and signed by the Party making such waiver and shall be effective only to the extent specifically
set forth in such writing,

CHAR E\1459769v2 40

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 40 0f 42 PagelD 54

8.11. Counterparts, This Agreement may be executed in fwo or more counterparts,
each of which shall be deemed an original, but all of which together shall constitute one and the
same instrument, This Agreement may also be executed and delivered by facsimile or PDF
signature and in two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

[| End of Agreement. Signature page follows |

CHAR IA1459769v2 4]

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 41o0f42 PagelD 55

Each Party has caused this LLC Interest and Stock Purchase Agreement to be duly
executed on its behalf as of the date first written above.

SOUND INPATIENT PHYSICIANS, INC,

By of

Robert A. Bessler, M.D., Chief Executive Officer

SOUND NOMINEE

Robert A. Bessler, M.D.

 

T. M, CARR, M.D.

 

T. M. Carr, M.D.

Signature Page to LLC Interest and Stock Purchase Apreement

 
Case 2:19-cv-02034-TLP-dkv Document 1-1 Filed 01/10/19 Page 42 of 42 PagelD 56

Bach Pariy has caused this LLC Interest and Stock Purchase Agreement to be duly
executed on iis behalf as of the dale first written above.

SOUND INPATIENT PIYSICIANS, INC,

By

 

Robert A, Bessler, V0, Chief Executive Officer

SOUND NOMINEE

 

Robert A, Bessler, M_D.

T, M. CARR, M.D,

CM Cou BS

T, M. Catr, M.D.

Signmlure Page to LLC interest and Stock Purchase Agreement

 
